

Exhibit 10.26



--------------------------------------------------------------------------------



EXECUTION COPY
ex1026final.jpg [ex1026final.jpg]
CREDIT AGREEMENT
dated as of
January 26, 2017
among
EAGLE PHARMACEUTICALS, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.
as Administrative Agent



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.
as Sole Bookrunner and Sole Lead Arranger

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




Exhibit 10.26


TABLE OF CONTENTS
Page
ARTICLE I Definitions    1
SECTION 1.01.
Defined Terms    1

SECTION 1.02.
Classification of Loans and Borrowings    30

SECTION 1.03.
Terms Generally    30

SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations    31

SECTION 1.05.
Status of Obligations    32

ARTICLE II The Credits    32
SECTION 2.01.
Commitments    32

SECTION 2.02.
Loans and Borrowings    32

SECTION 2.03.
Requests for Borrowings    33

SECTION 2.04.
Intentionally Omitted    33

SECTION 2.05.
Intentionally Omitted    33

SECTION 2.06.
Letters of Credit    33

SECTION 2.07.
Funding of Borrowings    37

SECTION 2.08.
Interest Elections    38

SECTION 2.09.
Termination and Reduction of Commitments    39

SECTION 2.10.
Repayment of Loans; Evidence of Debt    39

SECTION 2.11.
Prepayment of Loans    40

SECTION 2.12.
Fees    40

SECTION 2.13.
Interest    41

SECTION 2.14.
Alternate Rate of Interest    42

SECTION 2.15.
Increased Costs    42

SECTION 2.16.
Break Funding Payments    43






--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 2.17.
Taxes    44

SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs    47

SECTION 2.19.
Mitigation Obligations; Replacement of Lenders    49

SECTION 2.20.
Incremental Facilities    49

SECTION 2.21.
Defaulting Lenders    53

ARTICLE III Representations and Warranties    54
SECTION 3.01.
Organization; Powers; Subsidiaries    54

SECTION 3.02.
Authorization; Enforceability    55

SECTION 3.03.
Governmental Approvals; No Conflicts    55

SECTION 3.04.
Financial Condition; No Material Adverse Change    55

SECTION 3.05.
Properties    56

SECTION 3.06.
Litigation, Environmental and Labor Matters    56

SECTION 3.07.
Compliance with Laws and Agreements    56

SECTION 3.08.
Investment Company Status    57

SECTION 3.09.
Taxes    57

SECTION 3.10.
ERISA    57

SECTION 3.11.
Disclosure    57

SECTION 3.12.
Federal Reserve Regulations    57

SECTION 3.13.
Liens    57

SECTION 3.14.
No Default    57

SECTION 3.15.
No Burdensome Restrictions    57

SECTION 3.16.
Solvency    57

SECTION 3.17.
Insurance    58

SECTION 3.18.
Security Interest in Collateral    58






--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 3.19.
Anti-Corruption Laws and Sanctions    58

SECTION 3.20.
EEA Financial Institutions    59

ARTICLE IV Conditions    59
SECTION 4.01.
Effective Date    59

SECTION 4.02.
Each Credit Event    60

ARTICLE V Affirmative Covenants    60
SECTION 5.01.
Financial Statements and Other Information    60

SECTION 5.02.
Notices of Material Events    61

SECTION 5.03.
Existence; Conduct of Business    62

SECTION 5.04.
Payment of Obligations    62

SECTION 5.05.
Maintenance of Properties; Insurance    62

SECTION 5.06.
Books and Records; Inspection Rights    63

SECTION 5.07.
Compliance with Laws and Material Contractual Obligations    63

SECTION 5.08.
Use of Proceeds    64

SECTION 5.09.
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances    64

ARTICLE VI Negative Covenants    65
SECTION 6.01.
Indebtedness    65

SECTION 6.02.
Liens    67

SECTION 6.03.
Fundamental Changes and Asset Sales    69

SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions    71

SECTION 6.05.
Swap Agreements    73

SECTION 6.06.
Transactions with Affiliates    73

SECTION 6.07.
Restricted Payments    73

SECTION 6.08.
Restrictive Agreements    74






--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 6.09.
Subordinated Indebtedness and Amendments to Subordinated Indebtedness
Documents    75

SECTION 6.10.
Sale and Leaseback Transactions    75

SECTION 6.11.
Financial Covenants    75

ARTICLE VII Events of Default    76
ARTICLE VIII The Administrative Agent    79
ARTICLE IX Miscellaneous    83
SECTION 9.01.
Notices    83

SECTION 9.02.
Waivers; Amendments    85

SECTION 9.03.
Expenses; Indemnity; Damage Waiver    87

SECTION 9.04.
Successors and Assigns    89

SECTION 9.05.
Survival    92

SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution    92

SECTION 9.07.
Severability    93

SECTION 9.08.
Right of Setoff    93

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process    93

SECTION 9.10.
WAIVER OF JURY TRIAL    93

SECTION 9.11.
Headings    94

SECTION 9.12.
Confidentiality    94

SECTION 9.13.
USA PATRIOT Act    95

SECTION 9.14.
Appointment for Perfection    95

SECTION 9.15.
Releases of Liens and Subsidiary Guarantors    95

SECTION 9.16.
Interest Rate Limitation    96

SECTION 9.17.
No Advisory or Fiduciary Responsibility    97

SECTION 9.18.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    97






--------------------------------------------------------------------------------



Exhibit 10.26


ARTICLE X Borrower Guarantee    98







--------------------------------------------------------------------------------



Exhibit 10.26




SCHEDULES:
 
Schedule 2.01 – Commitments
 
SCHEDULES TO DISCLOSURE LETTER:
Schedule 3.01 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.06 – Affiliate Transactions
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – [Reserved]
Exhibit C – [Reserved]
Exhibit D – [Reserved]
Exhibit E – List of Closing Documents
Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit F-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit G-1 – Form of Borrowing Request
Exhibit G-2 – Form of Interest Election Request










--------------------------------------------------------------------------------




Exhibit 10.26


CREDIT AGREEMENT (this “Agreement”) dated as of January 26, 2017 among EAGLE
PHARMACEUTICALS, INC., the LENDERS from time to time party hereto and JPMORGAN
CHASE BANK, N.A.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) or series of related acquisitions by the Borrower or any
Subsidiary of (i) all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line (including rights in respect of any drug or other pharmaceutical product)
or line of business of) any Person, (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person or (iii) an
Exclusive License to develop and commercialize a drug or other product line of
any Person.
“Acquisition Consideration” means the sum of the cash purchase price for any
Permitted Acquisition payable at or prior to the closing date of such Permitted
Acquisition (and which, for the avoidance of doubt, shall not include any
purchase price adjustment, royalty, earnout, contingent payment or any other
deferred payment of a similar nature) plus the aggregate principal amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition,
exclusive of all fees and expenses.
“Acquisition Holiday” has the meaning assigned to such term in Section 6.11.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).





--------------------------------------------------------------------------------



Exhibit 10.26


“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$50,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Pledge Percentage” means (a)100% in the case of a pledge by the
Borrower or by any Subsidiary of its Equity Interests in any Domestic Subsidiary
(other than any CFC Holding Company), but (b) in the case of Voting Equity
Interests, no more than 65% of the outstanding Voting Equity Interests of any
directly owned CFC or CFC Holding Company. Notwithstanding anything to the
contrary in this Agreement, no CFC or CFC Holding Company shall be required to
pledge any Equity Interests in the Subsidiaries of such CFC or CFC Holding
Company.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Total Net Leverage Ratio applicable on such date:
 
Total Net Leverage Ratio:
Eurodollar Spread
ABR
Spread
Commitment Fee Rate
Category 1:
< 1.00 to 1.00
2.50%
1.50%
0.35%
Category 2:
> 1.00 to 1.00 but
< 2.00 to 1.00
2.75%
1.75%
0.375%
Category 3:
> 2.00 to 1.00
3.00%
2.00%
0.40%



For purposes of the foregoing,





--------------------------------------------------------------------------------



Exhibit 10.26


(i)    if at any time the Borrower fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 3 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;
(ii)    adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii)    notwithstanding the foregoing, Category 1 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 2 or 3 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards, (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.





--------------------------------------------------------------------------------



Exhibit 10.26


“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Eagle Pharmaceuticals, Inc., a Delaware corporation.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided, however, that, for the avoidance of doubt, any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations.
“Cephalon License Agreement” means the Exclusive License Agreement, dated as of
February 13, 2015, by and between Cephalon, Inc. and the Borrower, as amended by
Amendment to the





--------------------------------------------------------------------------------



Exhibit 10.26


License Agreement, dated as of September 30, 2016, by and among Cephalon, Inc.,
Teva Pharmaceuticals International GmbH and the Borrower (as the same may be
further amended, restated, supplemented or otherwise modified from time to
time).
“Cephalon License Agreement Default” means (a) (i) the receipt by or the
issuance to the Borrower of any notice of termination under or in respect of the
Cephalon License Agreement, or (ii) the termination or the failure to be in full
force and effect for any reason of the Cephalon License Agreement, or (iii) the
assignment by the Borrower of any or all of its rights and obligations under the
Cephalon License Agreement, other than to the Administrative Agent for the
benefit of the Secured Parties, in each case of (i) through (iii) above, other
than any termination by the Borrower in its commercially reasonably judgment for
business reasons if the property subject to the Cephalon License Agreement is
promptly relicensed to another third party reasonably acceptable to the
Administrative Agent, and (b) after giving effect (including on a pro forma
basis) to any such event described in the foregoing clause (a), Consolidated
EBITDA shall be less than or equal to $25,000,000 for the period of four
consecutive fiscal quarters most recently ended for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)).
“CFC” means a subsidiary that is a “controlled foreign corporation” for purposes
of the Code.
“CFC Holding Company” means a Domestic Subsidiary, substantially all of the
assets of which are Equity Interests in one or more CFCs, so long as such
Domestic Subsidiary does not engage in any business or activity other than the
ownership of such Equity Interests and does not incur, and is not otherwise
liable for, any indebtedness or other liabilities.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 40 % of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation at any time of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were not (i) directors of the Borrower on the date
of this Agreement, (ii) nominated or approved by the board of directors of the
Borrower or (iii) appointed by directors so nominated or approved; or (c) the
occurrence of a change in control, or other similar provision, as defined in any
agreement or instrument evidencing any Material Indebtedness (triggering a
default or mandatory prepayment, which default or mandatory prepayment has not
been waived in writing).
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III,





--------------------------------------------------------------------------------



Exhibit 10.26


shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations
provided that the Collateral shall exclude Excluded Assets.
“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, financing statements whether
heretofore, now, or hereafter executed by the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent to secure the Secured
Obligations.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
“Consolidated Cash Interest Expense” means (a) Consolidated Interest Expense
payable in cash, excluding, to the extent otherwise included in the calculation
of Consolidated Interest Expense for the applicable period, without duplication,
(i) debt issuance costs, interest expense arising out of the amortization of
debt discount under Accounting Standards Codification 470-20 or premium and
commitment, bridge or other financing fees and expenses, (ii) non-cash interest
expense attributable to the movement in mark-to-market valuation of Swap
Agreements or other derivative instruments pursuant to Statement of Financial
Accounting Standards No. 133 (codified under Accounting Standards Codification
815) and any cash costs associated with breakage in respect of Swap Agreements,
(iii) amortization of deferred financing fees and (iv) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations under any agreement governing Indebtedness,
minus (b) interest income





--------------------------------------------------------------------------------



Exhibit 10.26


received or receivable in cash (to the extent not netted against interest
expense in the calculation of Consolidated Interest Expense).
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) any non-cash charges attributable to impairment of goodwill or
other intangible assets, impairment of long-lived assets or purchase price
accounting and any extraordinary, unusual or non-recurring non-cash expenses or
losses, (vi) non-cash expenses related to stock based compensation, (vii) fees
and expenses directly incurred or paid in connection with (x) the Transactions,
(y) any Permitted Acquisition or any other Acquisition not prohibited by this
Agreement and (z) to the extent permitted hereunder, issuances or incurrence of
Indebtedness, issuances of Equity Interests or refinancing transactions and
modifications of instruments of Indebtedness; provided that the aggregate amount
of fees and expenses added back pursuant to this clause (vii) shall not exceed
10% of Consolidated EBITDA for any applicable Reference Period (prior to giving
effect to the addback of such items pursuant to this clause (vii)), (viii) any
non-recurring charges, costs, losses, fees and expenses directly incurred or
paid directly as a result of discontinued operations or any sale or disposition
of any asset of the Borrower or any of its Subsidiaries, (ix) any unrealized
losses in respect of Swap Agreements, (x) the amount of cost savings and
operating expense reductions (but not revenue-related synergies) projected by
the Borrower in good faith to be realized as a result of any disposition
permitted hereby, a Permitted Acquisition or any other Investment permitted
hereby, in each case within the four consecutive fiscal quarters following the
consummation thereof (or following the consummation of the squeeze-out merger in
the case of an acquisition structured as a two-step transaction), calculated as
though such cost savings and operating expense reductions had been realized on
the first day of such period and net of the amount of actual benefits received
during such period from such event; provided that (A) a duly completed
certificate signed by a Financial Officer of the Borrower shall be delivered to
the Administrative Agent certifying that such cost savings or operating expense
reductions are reasonably expected and factually supportable in the good faith
judgment of the Borrower, (B) no cost savings or operating expense reductions
shall be added pursuant to this clause (x) to the extent duplicative of any
expenses or charges otherwise added to Consolidated EBITDA, whether through a
pro forma adjustment or otherwise (including, without limitation pursuant to the
next succeeding clause (x)), for such period and (C) the aggregate amount of
cost savings and operating expense reductions added back pursuant to this clause
(x) and the following clause (xi) shall not exceed 10% of Consolidated EBITDA
for any applicable Reference Period (prior to giving effect to the addback of
such items pursuant to this clause (x) and such clause (xi)), (xi) restructuring
charges or reserves, including write-downs and write-offs, including any
one-time costs incurred in connection with Permitted Acquisitions or any other
Acquisitions not prohibited by this Agreement and costs related to the closure,
consolidation and integration of facilities, information technology
infrastructure and legal entities, and severance and retention bonuses; provided
that amounts added back to this clause (xi) shall be actual and not projected
and shall be without duplication of amounts added back pursuant to clause (xi)
above, (xii) adjustments relating to purchase price allocation accounting, and
(xiii) net losses (including all fees, expenses and charges related thereto) on
the retirement or extinguishment of indebtedness minus, to the extent included
in Consolidated Net Income for such period, (1) interest income (to the extent
not netted against interest expense in the calculation of Consolidated Interest
Expense), (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any cash payments made during such period in respect of items
described in clauses (v) or (vi) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were incurred, (4) any non-recurring
income or gains directly as a result of discontinued operations, (5) any
unrealized income or gains in respect of Swap Agreements (to the extent not
included in clause (1) above or netted against interest expense in the
calculation of Consolidated Interest Expense) and (6) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business, all calculated for the Borrower and its Subsidiaries in accordance





--------------------------------------------------------------------------------



Exhibit 10.26


with GAAP on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Material Acquisition
occurred on the first day of such Reference Period.
“Consolidated Funded Indebtedness” means, as of the date of any determination
thereof, the aggregate Indebtedness of the Borrower and its Subsidiaries
calculated on a consolidated basis as of such date in accordance with GAAP
consisting of (a) Indebtedness in respect of obligations for borrowed money, (b)
Indebtedness in respect of obligations evidenced by bonds, debentures, notes or
similar instruments, (c) Indebtedness in respect of Capital Lease Obligations
and (d) any purchase price adjustment, royalty, earnout, Milestone Payment or
contingent payment or deferred payment of a similar nature incurred in
connection with an Acquisition to the extent the amount thereof is no longer
contingent and is fully determinable; provided that Consolidated Funded
Indebtedness shall not include (i) Indebtedness in respect of obligations in
respect of letters of credit or letters of guaranty, except to the extent of
unreimbursed obligations in respect of any drawn letter of credit or bank
guaranty or (ii) for the avoidance of doubt, obligations under Swap Agreements.
“Consolidated Fixed Charges” means, with reference to any period, without
duplication, Consolidated Cash Interest Expense to the extent paid in cash
during such period, plus scheduled principal payments on Indebtedness made
during such period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.





--------------------------------------------------------------------------------



Exhibit 10.26


“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.
“Disclosure Letter” means that certain Disclosure Letter, dated as of the date
hereof, and executed by the Borrower.
“Disposition Consideration” means (i) for any sale, transfer, lease or
disposition (other than an Exclusive License), the aggregate fair market value
of any assets sold, transferred, leased or otherwise disposed of and (ii) for
any Exclusive License, the aggregate cash payment paid to the Borrower or any
Subsidiary on or about the time of consummation of the Exclusive License (and
which, for the avoidance of doubt, shall not include any royalty, earnout,
contingent payment or any other deferred payment of a similar nature that may be
payable thereafter).
“Disqualified Stock” means any Equity Interest that by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Equity Interests which would
not constitute Disqualified Stock, pursuant to a sinking fund obligation or
otherwise, or (b) is convertible or exchangeable for Indebtedness or redeemable
for any consideration other than other Equity Interests(which would not
constitute Disqualified Stock at the option of the holder thereof, in whole or
in part, in each case, on or prior to the date that is 91 days after the later
of the Maturity Date and the latest Incremental Term Loan Maturity Date in
effect.





--------------------------------------------------------------------------------



Exhibit 10.26


“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market, (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit unless such rights
constitute all or substantially all of such Person’s or operating business’
assets.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,





--------------------------------------------------------------------------------



Exhibit 10.26


(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Assets” means:
(a) any real property (including any leasehold interests therein);
(b) assets subject to certificates of title (other than motor vehicles subject
to certificates of title; provided that perfection of security interests in such
motor vehicles shall be limited to the filing of UCC financing statements);





--------------------------------------------------------------------------------



Exhibit 10.26


(c) assets in respect of which pledges and security interests are prohibited by
applicable law, rule or regulation or agreements with any Governmental Authority
and approval or authorization from such Governmental Authority has not been
obtained (other than to the extent that such prohibition would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such prohibitions (including by the grant of consent, license or other approval
from the applicable Governmental Authority), such assets shall automatically
cease to constitute “Excluded Assets”;
(d) Equity Interests in any Person other than wholly-owned Subsidiaries to the
extent not permitted by customary terms in such Person’s organizational or joint
venture documents without the consent of a third party who owns Equity Interest
in such Person which consent has not been obtained (unless any such
restriction would be rendered ineffective pursuant to Section 9-406, 9-407,
9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law); provided that, immediately upon the
ineffectiveness, lapse or termination of any such prohibitions (including by the
grant of consent or other approval from the applicable third party), such assets
shall automatically cease to constitute “Excluded Assets”
(e) any lease, license or other agreement or any property subject to a purchase
money security interest, similar arrangement or other contractual restriction,
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement, purchase money or other arrangement
or contractual restriction or creates a right of termination in favor of any
other party thereto (other than the Borrower or its Subsidiaries) until such
time as any necessary waiver or consent has been obtained (other than (i)
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibition, (ii) to the extent
that any such term has been waived or (iii) to the extent any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such express term (including by the grant of consent,
approval or waiver from the applicable third party), such assets shall
automatically cease to constitute “Excluded Assets”;
(f) to the extent used exclusively to hold funds in trust for the benefit of the
applicable third parties (except for clause (vi)), (i) escrow accounts and trust
accounts, (ii) payroll accounts, (iii) accounts used for payroll taxes and/or
withheld income taxes, (iv) accounts used for employee wage and benefit
payments, (v) accounts pledged to secure performance (including to secure
letters of credit and bank guarantees) to the extent constituting Liens
permitted by Section 6.02, (vi) custodial accounts and (vii) accounts that are
swept to a zero balance on a daily basis to a deposit account that is subject to
a control agreement in favor of the Administrative Agent for the benefit of the
Secured Parties;
(g) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act of an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;
(h) all commercial tort claims (as defined in the UCC) not required to be
specifically described in the Security Agreement;





--------------------------------------------------------------------------------



Exhibit 10.26


(i) Voting Equity Interests in any Foreign Subsidiary that is a CFC and Voting
Equity Interests in any CFC Holding Company, in each case, in excess of 65% of
the total Voting Equity Interests in such Subsidiary; and
(j) any other assets where the cost of obtaining or perfecting a security
interest in such assets exceeds the practical benefit to the Lenders afforded
thereby as reasonably determined by the Administrative Agent in writing (in
consultation with the Borrower);
provided that, “Excluded Assets” shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets).
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
“Exclusive License” means, with respect to any drug or pharmaceutical product,
any license to develop, commercialize, sell, market and promote such drug or
pharmaceutical product with a term greater than five (5) years (unless
terminable prior to such time without material penalty or premium by the
licensor) and which provides for exclusive rights to develop, commercialize,
sell, market and promote such drug or product within the United States; provided
that absent the foregoing, an “Exclusive License” shall not include (a) any
license to import, export, distribute or sell any such drug or product on an
exclusive basis within any particular geographic region or territory, (b) any
licenses, which may be exclusive, to manufacture or package any such drug or
product, (c) any license to manufacture, use, offer for sale or sell any
authorized generic version of such drug or product and (d) any license in
connection with any companion diagnostics.





--------------------------------------------------------------------------------



Exhibit 10.26


“Exclusively License” shall have the correlative meaning. For the avoidance of
doubt, the license granted under the Cephalon License Agreement shall be deemed
to constitute an “Exclusive License” hereunder.
“Exclusive License Agreement” means any agreement or other instrument evidencing
or delivered in connection with any Exclusive License of the Borrower or any
Subsidiary. For the avoidance of doubt, the Cephalon License Agreement shall be
deemed to constitute an “Exclusive License Agreement” hereunder.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns more than 50% of such Foreign Subsidiary’s issued and outstanding Equity
Interests.
“Foreign Lender” means a Lender that is not a U.S. Person.  
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funded Long-Term Indebtedness” means, with respect to any Person, all
Indebtedness of such Person that by its terms matures more than one year after
the date of determination or incurrence or matures within one year from such
date but is renewable or extendible, at the option of such Person, to a date
more than one year after such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year after such date, including, without limitation, all
amounts of Funded Indebtedness of such Person required to be paid or prepaid
within one year after the date of its creation.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.





--------------------------------------------------------------------------------



Exhibit 10.26


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the lesser of (a) the
stated or determinable amount of the primary payment obligation in respect of
which such Guarantee is made and (b) the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary payment obligation and the maximum
amount for which such guaranteeing Person may be liable are not stated or
determinable, in which case the amount of the Guarantee shall be such
guaranteeing Person’s maximum reasonably possible liability in respect thereof
as reasonably determined by the Borrower in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Loan Commitments of any Series or Incremental
Revolving Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.20.
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make





--------------------------------------------------------------------------------



Exhibit 10.26


Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Credit Exposure under such
Incremental Facility Agreement.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.20, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.
“Incremental Term Loans” means any term loans made pursuant to Section 2.20(a).
“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable and accrued
expenses arising in the ordinary course of business and licenses in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services if and to the extent such
obligation would appear as a liability upon the balance sheet of the specified
Person in accordance with GAAP (excluding (i) accounts payable or other
liability to trade creditors incurred in the ordinary course of business, (ii)
deferred compensation and severance, pension, health and welfare retirement and
equivalent benefits to current or former employees, directors or managers of
such Person and its Subsidiaries, (iii) any purchase price adjustment, royalty,
earnout, Milestone Payment or contingent payment of a similar nature incurred in
connection with an Acquisition until such amounts cease to be contingent and are
fully determinable (but, for the avoidance of doubt, including all seller notes)
and (iv) licenses in the ordinary course of business), (e) any purchase price
adjustment, royalty, earnout, Milestone Payment or contingent payment of a
similar nature incurred in connection with an Acquisition to thee extent such
amounts cease to be contingent and are fully determinable, (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed; provided that, if such Person has not assumed or
otherwise become liable in respect of such Indebtedness, such obligations shall
be deemed to be in an amount equal to the lesser of (i) the unpaid amount of
such Indebtedness and (ii) fair market value of such property at the time of
determination (in the Borrower’s good faith estimate), (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations of such Person under Sale and Leaseback
Transactions and (l) Disqualified Stock. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s





--------------------------------------------------------------------------------



Exhibit 10.26


ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit G-2.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).





--------------------------------------------------------------------------------



Exhibit 10.26


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that
any precautionary UCC financing statements or similar filings (including any
filing of a UCC financing statement or other filing with a Governmental
Authority in respect of an operating lease or a consignment) and any filings
with any Governmental Authority in respect of any license (other than an
Exclusive License) shall not constitute Liens to the extent that such operating
lease, consignment or license to which the filings relate are otherwise Liens
permitted by Section 6.02.
“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20(c).





--------------------------------------------------------------------------------



Exhibit 10.26


“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20(c).
“Liquidity Amount” means, as of any date of determination, the lesser of (i) the
aggregate amount of unrestricted and unencumbered (other than Liens securing the
Secured Obligations) cash and Permitted Investments maintained by the Borrower
and its Domestic Subsidiaries on deposit with one or more financial institutions
in the United States of America on such date and (ii) $50,000,000.
“Loan Documents” means this Agreement, the Disclosure Letter, any promissory
notes issued pursuant to Section 2.10(e), any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit applications and any agreements between the
Borrower and the Issuing Bank regarding the respective rights and obligations
between the Borrower and the Issuing Bank in connection with the issuance of
Letters of Credit, whether heretofore, now or hereafter executed by or on behalf
of any Loan Party, or any officer of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Acquisition” means any Permitted Acquisition (other than a Drug
Acquisition or Exclusive License) that involves payment of aggregate Acquisition
Consideration by the Borrower and its Subsidiaries in excess of $20,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their obligations under this Agreement or any other Loan
Document or (c) the validity or enforceability of this Agreement or any and all
other Loan Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder.
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, dispositions of property, or any Exclusive
License, that involves payment of Disposition Consideration to the Borrower or
any of its Subsidiaries in excess of $20,000,000.
“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)), contributed greater than five percent (5%) of Consolidated EBITDA for
such period or (ii) which contributed greater than ten percent (10%) of
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds five percent (5%) of Consolidated EBITDA for any such
period or ten percent (10%) of Consolidated Total Assets as of the end of any
such fiscal quarter, the Borrower (or, in the event the





--------------------------------------------------------------------------------



Exhibit 10.26


Borrower has failed to do so within ten (10) days, the Administrative Agent)
shall designate sufficient Domestic Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Domestic Subsidiaries.
“Material Exclusive License Agreement” means, as of any date of determination,
any Exclusive License Agreement entered into by the Borrower or any Subsidiary
as a licensor of rights thereunder for which, without duplication, the revenue
of the Borrower and its Subsidiaries attributable thereto and/or the payments
received by the Borrower and its Subsidiaries thereunder, was greater than
$10,000,000 during the most recently ended twelve-month period.
“Material Exclusive License Agreement Default” means (a) any Cephalon License
Agreement Default or (b) with respect to any other Material Exclusive License
Agreement, (x) (i) the receipt by or the issuance to the Borrower or the
applicable Subsidiary of any notice of termination under or in respect of such
Material Exclusive License Agreement, or (ii) the termination or the failure to
be in full force and effect for any reason of such Material Exclusive License
Agreement, or (iii) the assignment by the Borrower or any Subsidiary of any or
all of its rights and obligations under such Material Exclusive License
Agreement, other than to the Administrative Agent for the benefit of the Secured
Parties, in each case of (i) through (iii) above, other than any termination by
the Borrower or the applicable Subsidiary in its commercially reasonably
judgment for business reasons if the property subject to such Material Exclusive
License Agreement is promptly relicensed to another third party reasonably
acceptable to the Administrative Agent, and (y) after giving effect (including
on a pro forma basis) to any such event described in the foregoing clause (x),
Consolidated EBITDA shall be less than or equal to $25,000,000 for the period of
four consecutive fiscal quarters most recently ended for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)).
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and any intercompany Indebtedness solely between or among the Borrower
and its wholly-owned Subsidiaries), or obligations in respect of one or more
Swap Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $20,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Maturity Date” means January 24, 2020.
“Milestone Payments” means payments made under contractual obligations existing
during the period of twelve months ending on the Effective Date or contractual
obligations arising thereafter, in each case in connection with any Permitted
Acquisition, Drug Acquisition or other acquisition (including any license or the
acquisition of any license) of any rights in respect of any drug or other
pharmaceutical product (and any related property or assets) to sellers (or
licensors) of the assets or Equity Interests acquired (or licensed) therein
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.





--------------------------------------------------------------------------------



Exhibit 10.26


“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback
transaction), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with





--------------------------------------------------------------------------------



Exhibit 10.26


respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Payment in Full” has the meaning assigned to such term in Section 9.15(c). It
is understood and agreed that Payment in Full shall not occur until each of the
conditions described in the definition thereof shall have been satisfied.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related Acquisitions by the Borrower or any Subsidiary if, at the time
of and immediately after giving effect thereto, (a) no Default has occurred and
is continuing or would arise after giving effect (including giving effect on a
pro forma basis) thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Borrower and the
Subsidiaries or business reasonably related or ancillary thereto or similar or
complementary thereto or reasonable extensions thereof, (c) all actions required
to be taken with respect to such acquired or newly formed Subsidiary under
Section 5.09 shall have been taken or will be taken within the time periods
specified therein (subject to extensions as agreed by the Administrative Agent
in its reasonable discretion), (d) the Borrower and the Subsidiaries are in
compliance, on a pro forma basis, with the covenants contained in Section 6.11
(including, in the case of Section 6.11(a) and (b), after giving effect to the
increased maximum Senior Secured Net Leverage Ratio or Total Net Leverage Ratio,
as applicable, permitted under Section 6.11 if the Borrower has invoked the
Acquisition Holiday in accordance with the terms and conditions of such Section
6.11) recomputed as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the Acquisition is a Material
Acquisition, the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower to such effect, together with
all relevant financial information, statements and projections requested by the
Administrative Agent and (e) in the case of an acquisition, merger or
consolidation involving a Loan Party, such Loan Party is the surviving entity of
such merger and/or consolidation.
“Permitted Debt” means unsecured Indebtedness for borrowed money incurred by the
Borrower or any Subsidiary Guarantor; provided that (i) any such Permitted Debt,
if guaranteed, shall not be guaranteed by any Subsidiary other than a Subsidiary
Guarantor and (ii) such Permitted Debt shall not mature prior to the date that
is 91 days after the latest of the Maturity Date or any Incremental Term Loan





--------------------------------------------------------------------------------



Exhibit 10.26


Maturity Date existing at the time of such incurrence (it being understood that
neither (x) any provision requiring an offer to purchase such Indebtedness as a
result of change of control or asset sale or other fundamental change nor (y)
any early conversion of any Permitted Debt shall violate the foregoing
restriction).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of the Borrower or
any Subsidiary in the ordinary course of business supporting obligations of the
type set forth in clause (c)(i) above;
(d)    pledges and deposits to (i) secure the performance of bids, trade and
commercial contracts, government contracts, leases, statutory obligations,
surety and appeal bonds, performance and completion bonds and other obligations
of a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (d)(i) above;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
(g)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;
(h) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;





--------------------------------------------------------------------------------



Exhibit 10.26


(i)    any interest or title of a licensor under any license or sublicense
entered into by the Borrower or any Subsidiary as a licensee or sublicensee (i)
existing on the date hereof or (ii) in the ordinary course of its business;
(j)    licenses, sublicenses, leases or subleases granted (i) between or among
any of the Loan Parties or any of their Subsidiaries (or any combination
thereof) or (ii) to other Persons permitted under Section 6.03;
(k)    Liens (i) in favor of any Loan Party; provided that any Liens on
Collateral are subordinated to the Liens in favor of the Administrative Agent
securing the Secured Obligations to the written satisfaction of the
Administrative Agent and (ii) on the property of any Subsidiary that is not a
Guarantor in favor of the Borrower or any other Subsidiary; and
(i) Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
other applicable Law) on the items in the course of collection, and (ii)
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than the letters of credit permitted under the
foregoing clauses (c)(ii) or (d)(ii)).
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
(f)    investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);





--------------------------------------------------------------------------------



Exhibit 10.26


(g)    investment funds investing substantially all of their assets in
securities of the types described in clauses (a) through (f) above; and
(h)    investments made in accordance with the investment policy adopted by the
Borrower’s Board of Directors (or committee thereof) as in effect on the date
hereof, a copy of which has been furnished to the Administrative Agent, and as
the same may be amended, supplemented or modified after the date hereof with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).
“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts associated with, original issue discount on, and underwriting
discounts, fees, commissions and expenses incurred in connection with, such
Permitted Refinancing Indebtedness), (b) the final maturity date of such
Permitted Refinancing Indebtedness is no earlier than the earlier of (i) the
final maturity date of the Indebtedness being refinanced and (ii) the latest of
the Maturity Date or any Incremental Term Loan Maturity Date existing at the
time of such incurrence (it being understood that, in each case, any provision
requiring an offer to purchase such Indebtedness as a result of a change of
control, fundamental change, delisting, asset sale or similar provision or any
exercise or conversion of equity equivalents shall not violate the foregoing
restriction), (c) if the Indebtedness (including any Guarantee thereof) being
Refinanced is by its terms subordinated in right of payment to the Secured
Obligations, such Permitted Refinancing Indebtedness (including any Guarantee
thereof) shall be subordinated in right of payment to the Secured Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, taken as a whole (as
determined in good faith by the Board of Directors of the Borrower), (d) no
Permitted Refinancing Indebtedness shall have direct obligors or contingent
obligors that were not the direct obligors or contingent obligors (or that would
not have been required to become direct obligors or contingent obligors) in
respect of the Indebtedness being Refinanced, and (e) if the Indebtedness being
Refinanced is secured, such Permitted Refinancing Indebtedness may be secured on
terms no less favorable, taken as a whole, to the Secured Parties than those
contained in the documentation (including any intercreditor agreement) governing
the Indebtedness being Refinanced (as determined in good faith by the Board of
Directors of the Company).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pledge Subsidiary” means (i) each Domestic Subsidiary (other than any CFC
Holding Company or any Subsidiary of any CFC or CFC Holding Company), (ii) each
CFC Holding Company and (iii) each First Tier Foreign Subsidiary.





--------------------------------------------------------------------------------



Exhibit 10.26


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments at such
time.
“Responsible Officer” means the chief executive officer, president, executive
vie president, senior vice president or a Financial Officer of the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or any other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).





--------------------------------------------------------------------------------



Exhibit 10.26


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or any other relevant
sanctions authority.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
“Securities Act” means the United States Securities Act of 1933.
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.
“Senior Secured Net Leverage Ratio” means, as of any date of determination for
the Borrower, as determined on a consolidated basis and in accordance with GAAP,
the ratio of (a) (i) Consolidated Funded Indebtedness (other than any portion of
Consolidated Funded Indebtedness that is unsecured or constitutes Subordinated
Indebtedness) (as of the last day of the most recently completed fiscal quarter
of the Borrower for which financial statements are available) minus (ii) the
Liquidity Amount as of such date, to (b) Consolidated EBITDA (for the most
recently completed four consecutive fiscal quarters of the Borrower ending on or
most recently ended prior to such date for which financial statements are
available).
“Solvent” means, in reference to the Borrower and its Subsidiaries (on a
consolidated basis) as of a particular date, that on such date, (i) the fair
value of the assets of it’s the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries, on a consolidated basis, will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
the Borrower and its Subsidiaries, on a consolidated basis,





--------------------------------------------------------------------------------



Exhibit 10.26


will not have unreasonably small capital with which to conduct the business in
which they are engaged as such business is now conducted and is proposed to be
conducted after the Effective Date.
“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Borrower.
“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty on the Effective Date or thereafter pursuant to
Section 5.09(a). The Subsidiary Guarantors on the Effective Date are identified
as such in Schedule 3.01 of the Disclosure Letter. For the avoidance of doubt,
no CFC, CFC Holding Company or any Subsidiary of any CFC or CFC Holding Company
shall be a Subsidiary Guarantor.





--------------------------------------------------------------------------------



Exhibit 10.26


“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Net Leverage Ratio” means, as of any date of determination for the
Borrower, as determined on a consolidated basis and in accordance with GAAP, the
ratio of (a) (i) Consolidated Funded Indebtedness (as of the last day of the
most recently completed fiscal quarter of the Borrower for which financial
statements are available) minus (ii) the Liquidity Amount as of such date, to
(b) Consolidated EBITDA (for the most recently completed four consecutive fiscal
quarters of the Borrower ending on or most recently ended prior to such date for
which financial statements are available).
“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans and their LC Exposure at such time.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.





--------------------------------------------------------------------------------



Exhibit 10.26


“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Effective Date or arising thereafter in
connection with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Permitted Acquisition.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Voting Equity Interests” means, with respect to any Person, such Person’s
Equity Interests having the right to vote for election of directors (or the
equivalent thereof) of such Person under ordinary circumstances.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of





--------------------------------------------------------------------------------



Exhibit 10.26


comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules (whether to this
Agreement or to the Disclosure Letter) shall be construed to refer to Articles
and Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act; provided
that no pro forma computation required to be made hereunder shall make or result
in any pro forma adjustment to Consolidated EBITDA for any Drug Acquisition or
Exclusive License. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).





--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 1.05.    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrower in Dollars from time to time during the Availability Period in
an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the Total
Revolving Credit Exposure exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type made by the
Lenders ratably in accordance with their respective Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(a)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings but may be converted into Eurodollar Borrowings in accordance
with Section 2.08. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.





--------------------------------------------------------------------------------



Exhibit 10.26


(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Intentionally Omitted.
SECTION 2.05.    Intentionally Omitted.
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars as the applicant thereof for the support of its or
its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. The Borrower unconditionally





--------------------------------------------------------------------------------



Exhibit 10.26


and irrevocably agrees that, in connection with any Letter of Credit issued for
the support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended by the Issuing Bank in its sole discretion and only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the amount of the LC
Exposure shall not exceed $5,000,000, (ii) no Lender’s Revolving Credit Exposure
shall exceed its Commitment, and (iii) the Total Revolving Credit Exposure shall
not exceed the Aggregate Commitment.
(b)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative





--------------------------------------------------------------------------------



Exhibit 10.26


Agent in Dollars the amount equal to such LC Disbursement, calculated as of the
date the Issuing Bank made such LC Disbursement not later than 12:00 noon, New
York City time, on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., New York
City time, on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon, New
York City time, on the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount of such LC Disbursement
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(e)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have





--------------------------------------------------------------------------------



Exhibit 10.26


exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable, at the rate
per annum then applicable to ABR Revolving Loans and such interest shall be due
and payable on the date when such reimbursement is payable; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(h)    Replacement and Resignation of Issuing Bank.
(i)    The Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
the Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i)(i) above
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders





--------------------------------------------------------------------------------



Exhibit 10.26


(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. Except in respect of the provisions of this Agreement
covering the reimbursement of Letters of Credit, the Administrative Agent will
make such Loans available to the Borrower by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent to an account of
the Borrower maintained with the Administrative Agent in New York City or
Chicago and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.





--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 2.08.    Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.





--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $500,000 and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Total Revolving Credit Exposure would exceed the Aggregate
Commitment.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.
SECTION 2.11.    Prepayment of Loans.





--------------------------------------------------------------------------------



Exhibit 10.26


(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.
(b)    If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the Aggregate Commitment, the Borrower shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate principal amount of
all Revolving Credit Exposures to be less than or equal to the Aggregate
Commitment.
SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the Available Revolving Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such commitment
fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure. Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any commitment fees accruing after the date on which
the Commitments terminate shall be payable on demand. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
(a)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well





--------------------------------------------------------------------------------



Exhibit 10.26


as the Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(b)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender directly affected thereby” for reductions
in interest rates), declare that (i) all Loans shall bear interest at 2% plus
the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.





--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for





--------------------------------------------------------------------------------



Exhibit 10.26


such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
SECTION 2.17.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant





--------------------------------------------------------------------------------



Exhibit 10.26


Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(a)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(b)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). Any amounts set off by the
Administrative Agent pursuant to the preceding sentence shall be treated as
having been paid to the applicable Lender for purposes of the Loan Documents.
(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower





--------------------------------------------------------------------------------



Exhibit 10.26


or the Administrative Agent as will enable the Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification





--------------------------------------------------------------------------------



Exhibit 10.26


documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an executed any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such





--------------------------------------------------------------------------------



Exhibit 10.26


Tax had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(h)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18.    Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Chicago, Illinois 60603, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower. Notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurodollar Loan, except (a) on
the expiration date of the Interest Period applicable to any such Eurodollar
Loan or (b) in the event, and only to the extent, that there are no outstanding
ABR Loans and, in any event, the Borrower shall pay the break funding payment
required in





--------------------------------------------------------------------------------



Exhibit 10.26


accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, as applicable and (ii) the Administrative
Agent to charge any deposit account of the Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
(d)    If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other similarly
situated Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all the Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.





--------------------------------------------------------------------------------



Exhibit 10.26


(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations to
it under such Section until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(a)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
(b)    For purposes of this Section 2.19, the term “Lender” includes the Issuing
Bank and any other Recipient, as applicable.
SECTION 2.20.    Incremental Facilities.
(a)    The Borrower may on one or more occasions, by written notice to the
Administrative Agent, request (i) during the Availability Period, the
establishment of Incremental Revolving Commitments and/or (ii) the establishment
of Incremental Term Loan Commitments. Each such notice shall specify (A) the
date on which the Borrower proposes that the Incremental Revolving Commitments
or the Incremental





--------------------------------------------------------------------------------



Exhibit 10.26


Term Loan Commitments, as applicable, shall be effective, which shall be a date
not less than ten (10) Business Days (or such shorter period as may be agreed to
by the Administrative Agent) after the date on which such notice is delivered to
the Administrative Agent, and (B) the amount of the Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable, being requested
(it being agreed that (x) any Lender approached to provide any Incremental
Revolving Commitment or Incremental Term Loan Commitment may elect or decline,
in its sole discretion, to provide such Incremental Revolving Commitment or
Incremental Term Loan Commitment, (y) any Person that the Borrower proposes to
become an Incremental Lender, if such Person is not then a Lender, must be
reasonably acceptable to the Administrative Agent and, in the case of any
proposed Incremental Revolving Lender, the Issuing Banks and the Swingline
Lender and (z) none of the Persons described in the foregoing clauses (x) and
(y) may be an Ineligible Institution). Notwithstanding anything herein to the
contrary, the aggregate amount of all Incremental Revolving Commitments and
Incremental Term Loan Commitments established pursuant to this Section 2.20
shall not exceed the sum of (A) $75,000,000 plus (B) unlimited additional
Incremental Revolving Commitments, Incremental Term Loan Commitments so long as,
after giving pro forma effect thereto (assuming that any such Incremental
Revolving Commitments are drawn in full, but excluding the proceeds of any such
Incremental Term Loans, Incremental Revolving Commitments for purposes of
netting cash and Permitted Investments in the calculation of the Senior Secured
Net Leverage Ratio), the Senior Secured Net Leverage Ratio shall not exceed 2.50
to 1.00 (other than to the extent such Incremental Revolving Commitments and/or
Incremental Term Loan Commitments are incurred pursuant to this clause (B)
concurrently with the incurrence of Incremental Revolving Commitments and/or
Incremental Term Loan Commitments in reliance on clause (A) of this sentence, in
which case the Senior Secured Net Leverage Ratio shall be permitted to exceed
2.50 to 1.00 to the extent of such Incremental Revolving Commitments and/or
Incremental Term Loan Commitments incurred in reliance on such clause (A));
provided that, for the avoidance of doubt, Incremental Revolving Commitments
and/or Incremental Term Loan Commitments may be incurred pursuant to this clause
(B) prior to utilization of the amount set forth in clause (A) of this sentence.
(b)    The terms and conditions of any Incremental Revolving Commitment and
Revolving Loans and other extensions of credit to be made thereunder shall be
identical to those of the revolving Commitments and Revolving Loans and other
extensions of credit made thereunder, and shall be treated as a single Class
with such revolving Commitments and Revolving Loans. The Incremental Term Loans
(i) shall not mature earlier than the latest of the Maturity Date or any other
then existing Incremental Term Loan Maturity Date (but may have amortization
and/or customary prepayments prior to such date), (ii) shall have a Weighted
Average Life to Maturity that is no shorter than the Weighted Average Life to
Maturity of any other then existing Term Loans, (iii) shall be treated
substantially the same as (and in any event no more favorably than) the
revolving Loans and (iv) shall have the same Guarantees as and shall rank pari
passu with respect to the Liens on the Collateral and in right of payment with
the Revolving Loans (except in the case of clause (iii) and (iv) to the extent
that the related Incremental Facility Agreement provides for such Incremental
Term Loans to be treated less favorably, in which case such Incremental Term
Loans shall be subject to a customary intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent); provided that
(x) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (y) the Incremental Term Loans
may be priced differently (whether in the form of interest rate margin, upfront
fees, original issue discount, call protection or otherwise) than the Revolving
Loans. Any Incremental Term Loan Commitments established pursuant to an
Incremental Facility Agreement that have identical terms and conditions, and any
Incremental Term Loans made thereunder, shall be designated as a separate series
(each a “Series”) of Incremental Term Loan Commitments and Incremental Term
Loans for all purposes of this Agreement. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a





--------------------------------------------------------------------------------



Exhibit 10.26


commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.
(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that (other than with respect to the incurrence of Incremental
Term Loans the proceeds of which shall be used to consummate an acquisition
permitted by this Agreement for which the Borrower has determined, in good
faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition”) as to which conditions (i)
through (iii) below shall not apply) no Incremental Commitments shall become
effective unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of effectiveness thereof, both immediately prior to and immediately
after giving effect (including pro forma effect) to such Incremental Commitments
and the making of Loans and issuance of Letters of Credit thereunder to be made
on such date;
(ii)    on the date of effectiveness thereof, the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct in
all material respects (or, if qualified by materiality or “Material Adverse
Effect”, in all respects) on and as of such date;
(iii)     after giving effect to such Incremental Commitments and the making of
Loans and other extensions of credit thereunder to be made on the date of
effectiveness thereof (and assuming, in the case of any Incremental Revolving
Commitments to be made on the date of effectiveness thereof, that such
Incremental Revolving Commitments are fully drawn but excluding the proceeds of
any such Incremental Commitments for purposes of netting cash and Permitted
Investments in the calculation of the Senior Secured Net Leverage Ratio or Total
Leverage Ratio), the Borrower shall be in pro forma compliance with the
financial covenants set forth in Section 6.11;
(iv)    the Borrower shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Commitments and the related
transactions under this Section;
(v)     the Administrative Agent shall have received documents and opinions
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrower to borrower hereunder after giving effect to
such increase;
(vi)    any new Lender becoming a party hereto shall (1) execute such documents
and agreements as the Administrative Agent may reasonably request and (2) in the
case of any Incremental Lender that is organized under the laws of a
jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act; and
(vii)    the other conditions, if any, set forth in the applicable Incremental
Facility Agreement are satisfied;
provided further that no Incremental Term Loans in respect of a Limited
Conditionality Acquisition shall become effective unless (1) as of the date of
execution of the definitive acquisition documentation in respect of such Limited
Conditionality Acquisition (the “Limited Conditionality Acquisition Agreement”)
by the parties thereto, no Default or Event of Default shall have occurred





--------------------------------------------------------------------------------



Exhibit 10.26


and be continuing or would result from entry into the Limited Conditionality
Acquisition Agreement, (2) as of the date of the borrowing of such Incremental
Term Loans, no Event of Default under clauses (a), (b), (h), (i) or (j) of
Article VII is in existence immediately before or after giving effect (including
on a pro forma basis) to such borrowing and to any concurrent transactions and
any substantially concurrent use of proceeds thereof, (3) the representations
and warranties of each Loan Party set forth in the Loan Documents shall be true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of the date of execution of the applicable Limited Conditionality Acquisition
Agreement by the parties thereto, (4) as of the date of the borrowing of such
Incremental Term Loans, customary “Sungard” representations and warranties (with
such representations and warranties to be reasonably determined by the Lenders
providing such Incremental Term Loans) shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) immediately prior to,
and after giving effect to, the incurrence of such Incremental Term Loans and
(5) as of the date of execution of the related Limited Conditionality
Acquisition Agreement by the parties thereto, the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.11. Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section and no consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20.
(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder (it being understood that such Incremental Lender
shall deliver the documentation required under Section 2.17(f) to the
Administrative Agent and the Borrower) and under the other Loan Documents, and
(ii) in the case of any Incremental Revolving Commitment, (A) such Incremental
Revolving Commitment shall constitute (or, in the event such Incremental Lender
already has a Commitment, shall increase) the revolving Commitment of such
Incremental Lender and (B) the total revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Commitment.” For the avoidance of doubt, upon the effectiveness of
any Incremental Revolving Commitment, the Revolving Credit Exposure of the
Incremental Revolving Lender holding such revolving Commitment, and the
Applicable Percentage of all the Lenders, shall automatically be adjusted to
give effect thereto.
(e)    On the date of effectiveness of any Incremental Revolving Commitments,
each Lender with a revolving Commitment (immediately prior to giving effect to
such Incremental Revolving Commitments) shall assign to each Incremental
Revolving Lender holding such Incremental Revolving Commitment, and each such
Incremental Revolving Lender shall purchase from each such Lender, at the
principal amount thereof (together with accrued interest), such interests in the
Loans and participations in Letters of Credit outstanding on such date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Loans and participations in Letters of Credit will be held by
all the Lenders with revolving Commitments ratably in accordance with their
Applicable Percentages after giving effect to the effectiveness of such
Incremental Revolving Commitment.





--------------------------------------------------------------------------------



Exhibit 10.26


(f)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Loan Commitment of any Series shall make a loan to the Borrower in an
amount equal to such Incremental Term Loan Commitment on the date specified in
such Incremental Facility Agreement.
(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Lenders after giving effect thereto and of the assignments
required to be made pursuant to paragraph (e) above.
SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving
Credit Exposure to exceed its Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and





--------------------------------------------------------------------------------



Exhibit 10.26


(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non‑Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.
In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers; Subsidiaries. Each of the Borrower and
its Subsidiaries is duly organized or incorporated, as the case may be, and,
validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in (to the extent the concept is applicable
in such jurisdiction), and is in good standing in, every jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification is required. Schedule 3.01 of the Disclosure Letter
(as supplemented from time to time) identifies each Subsidiary, noting whether
such Subsidiary is a Material Domestic Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable (as such term is determined under
applicable law) and all such shares and other equity





--------------------------------------------------------------------------------



Exhibit 10.26


interests indicated on Schedule 3.01 of the Disclosure Letter as owned by the
Borrower or another Subsidiary are owned, beneficially and of record, by the
Borrower or any Subsidiary free and clear of all Liens, other than Liens created
under the Loan Documents and Liens permitted by Section 6.02. As of the
Effective Date, there are no outstanding commitments or other obligations of the
Borrower or any Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of the Borrower or any Subsidiary.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders. The Loan Documents to which each Loan Party
is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings or registrations
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any
material order of any Governmental Authority binding upon the Borrower or any of
its Subsidiaries, (c) will not violate or result in a default under any
Exclusive License, indenture, material agreement or other material instrument
binding upon the Borrower or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Subsidiaries, and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, other than
Liens created under the Loan Documents.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2015 reported on by BDO USA, LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended September 30, 2016, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(a)    Since December 31, 2015, there has been no material adverse change in the
business, assets, results of operations or financial condition of the Borrower
and its Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) Each of the Borrower and its Subsidiaries has
good title to, or (to the knowledge of the Borrower) valid leasehold interests
in, all its real and personal property (excluding intellectual property, which
is considered in Section 3.05(b)) material to its business, except as could not
reasonably be expected to have a Material Adverse Effect.
(a)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any





--------------------------------------------------------------------------------



Exhibit 10.26


such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
(a)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any pending or threatened claim with respect to any Environmental Liability
or (iv) knows of any basis for any Environmental Liability.
(b)    There are no strikes, lockouts or slowdowns against the Borrower or any
of its Subsidiaries pending or, to their knowledge, threatened that have
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect. The hours worked by and payments made to employees of the Borrower and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law relating to such
matters that has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect. All material payments due from the Borrower or any of
its Subsidiaries, or for which any claim may be made against the Borrower or any
of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Borrower or such Subsidiary, except to the extent that the failure
to do so has not resulted in, and could not reasonably be expected to result in,
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement under which the Borrower or any
of its Subsidiaries is bound.
SECTION 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Material Exclusive License
Agreement Default has occurred.
SECTION 3.08.    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.





--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written on formally presented information furnished by or on behalf of
the Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (taken
as a whole and as modified or supplemented by other information so furnished and
other than projections, budgets, forecasts, estimates and other forward looking
information or information of a general economic or industry specific nature)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
SECTION 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.13.    Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
SECTION 3.14.    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.15.    No Burdensome Restrictions. The Borrower is not subject to any
Burdensome Restrictions except as otherwise permitted under Section 6.08.
SECTION 3.16.    Solvency.
(a)    Immediately after the consummation of the Transactions to occur on the
Effective Date, the Borrower and its Subsidiaries, taken as a whole, are and
will be Solvent.
(b)    The Borrower does not intend to, nor will it permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.
SECTION 3.17.    Insurance. The Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
SECTION 3.18.    Security Interest in Collateral. The provisions of the Security
Agreement, to the extent it has been executed and delivered by the parties
thereto and is then in effect, will create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured





--------------------------------------------------------------------------------



Exhibit 10.26


Parties, and (i) when the Collateral constituting certificated securities (as
defined in the UCC) is delivered to the Administrative Agent, together with
instruments of, transfer duly endorsed in blank, the Liens under the Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, (ii) when a copyright security agreement
is executed and delivered to the Administrative Agent and filed with the U.S.
Copyright Office the Liens under the Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in the copyright listed thereto, (iii) when a trademark security
agreement or a patent security agreement is executed and delivered to the
Administrative Agent and the financing statements referenced in clause (iv)
below have been filed, the Liens under the Security Agreement will constitute a
fully perfected security interest in all right, title and interest of the
pledgors thereunder in the patents and trademarks listed thereto, and (iv) when
financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Security Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral covered by the Security
Agreement to the extent perfection can be obtained by filing UCC financing
statements, in each case, enforceable against the applicable Loan Party and all
third parties, and having priority over all other Liens on the Collateral except
in the case of (a) Liens permitted by Section 6.02 to the extent such Liens
would have priority by operation of applicable law or contract, (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral and (c) certain items of Collateral located in or
otherwise subject to foreign law where the grant of a Lien or priority and
perfection thereof in accordance with the UCC may not be recognized or
enforceable.
SECTION 3.19.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions.
SECTION 3.20.    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV    

Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly





--------------------------------------------------------------------------------



Exhibit 10.26


executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Cooley LLP, counsel for the Loan Parties covering such matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of the Effective Date except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a conversion or continuation of any
Loans that does not increase the principal amount of such Loans), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, if qualified
by materiality or “Material Adverse Effect”, in all respects) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects (or, if qualified by materiality or “Material Adverse Effect”, in all
respects) as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.





--------------------------------------------------------------------------------



Exhibit 10.26


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than Obligations expressly stated to survive such payment and
termination) and all Letters of Credit shall have expired or terminated, in each
case, without any pending draw (or shall have been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent), and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by BDO USA, LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, (iv) identifying the Material Domestic
Subsidiaries and (v) attaching updates to Exhibits to the Security Agreement;
(d)    [Reserved];





--------------------------------------------------------------------------------



Exhibit 10.26


(e)    as soon as available, but in any event not more than sixty (60) days
after the end of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and funds flow statement) of the Borrower for each quarter of
the upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent;
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (excluding filings
subject to confidential treatment) filed by the Borrower or any Subsidiary with
the SEC, or any Governmental Authority succeeding to any or all of the functions
of said Commission, or with any national securities exchange, or distributed by
the Borrower to its shareholders generally, as the case may be; and
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a), (b) or (e) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents upon written request by Administrative Agent.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.
SECTION 5.02.    Notices of Material Events. The Borrower will, upon knowledge
thereof by a Responsible Officer, furnish to the Administrative Agent and each
Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(d)    (i) the occurrence of any default (whether matured or unmatured) under
any Material Exclusive License Agreement, together with a reasonable description
of such default, (ii) any material amendment, restatement, modification,
supplement or waiver in respect of, or material notice delivered pursuant to,
any Material Exclusive License Agreement, together with copies thereof and (iii)
the existence of any material claims, disputes or other disagreements of any
nature, whether actual or threatened, in respect of, involving or otherwise
affecting any Material Exclusive License Agreement, together with a reasonable
description thereof; and
(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice





--------------------------------------------------------------------------------



Exhibit 10.26


and any action taken or proposed to be taken with respect thereto. Information
required to be delivered pursuant to clause (b) of this Section 5.02 may be
delivered by the Borrower’s reference to or one or more annual or quarterly or
other periodic reports containing such information shall have been posted by the
Administrative Agent on an IntraLinks or similar website to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be delivered pursuant to this
Section 5.02 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that (i) the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 and (ii) neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right, license, permit,
privilege, franchise, patent, copyright, trademark, trade name or other
intellectual property rights which in the reasonable good faith determination of
the Borrower or such Subsidiary are not material to the conduct of the business
of the Borrower or its Subsidiaries.
SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all tangible
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks (including loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(ii) all insurance required pursuant to the Collateral Documents. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. Not later
than sixty (60) days following the Effective Date (or such later date as agreed
by the Administrative Agent in its sole discretion), the Borrower shall deliver
to the Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the tangible personal property and assets insurance
policies of the Borrower and the Subsidiary Guarantors naming the Administrative
Agent as lender loss payee, and (y) to all general liability and other liability
policies of the Borrower and the Subsidiary Guarantors naming the Administrative
Agent an additional insured. In the event the Borrower or any of its
Subsidiaries at any time or times hereafter shall fail to obtain or maintain any
of the policies or insurance required herein or to pay any premium in whole or
in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement. The Borrower will furnish to the





--------------------------------------------------------------------------------



Exhibit 10.26


Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.
SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and applicable
law are made of all material dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (pursuant to a request made through the Administrative
Agent), at reasonable times,, upon reasonable prior notice (but not more than
once annually if no Event of Default shall exist), to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrower acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders. Notwithstanding anything to the contrary
in this Section 5.06, neither the Company nor any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any documents, information or other matter that (i)
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
any designated representative) is then prohibited by law, rule or regulation or
any agreement binding on the Borrower or any of its Subsidiaries or (iii) is
subject to attorney client or similar privilege or constitutes attorney work
product.
SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Borrower and its Subsidiaries in the ordinary course of business or otherwise to
the extent permitted by the terms of this Agreement. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall ensure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.





--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 5.09.    Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.
(a)    As promptly as possible but in any event within forty five (45) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Material Domestic Subsidiary pursuant to the
definition of “Material Domestic Subsidiary”, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary (other than any CFC Holding Company or any Subsidiary of
any CFC or CFC Holding Company) which also qualifies as a Material Domestic
Subsidiary to deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty and the Security Agreement (in each case in the form contemplated
thereby) pursuant to which such Subsidiary agrees to be bound by the terms and
provisions thereof, such Subsidiary Guaranty and the Security Agreement to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions as may be reasonably requested by, and in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. For the
avoidance of doubt, no CFC or CFC Holding Company (or any subsidiary of any CFC
or CFC Holding Company) shall, by joinder or otherwise, become party to the
Subsidiary Guaranty or the Security Agreement or otherwise be bound by the terms
and provisions thereof.
(b)    The Borrower will cause, and will cause each other Loan Party to cause,
all of its owned property (whether personal, tangible, intangible, or mixed, but
excluding the Excluded Assets) to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with, and to the
extent required by, the terms and conditions of the Collateral Documents,
subject in any case to Liens permitted by Section 6.02. The Borrower will cause
the Applicable Pledge Percentage of the issued and outstanding Equity Interests
of each Pledge Subsidiary (other than the Excluded Assets) directly owned by the
Borrower or any other Loan Party to be subject at all times to a first priority
perfected Lien, subject in any case to Liens permitted by Section 6.02 in favor
of the Administrative Agent to secure the Secured Obligations in accordance with
the terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request.
Notwithstanding the foregoing, no such pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary shall be required hereunder to the extent the
Administrative Agent or its counsel determines that such pledge would not
provide material credit support for the benefit of the Secured Parties pursuant
to legally valid, binding and enforceable pledge agreements.
(c)    Subject to the restriction in Section 5.09(a) and (b), the Borrower will,
and will cause each applicable Subsidiary to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower.
(d)    If any assets are acquired by a Loan Party after the Effective Date
(other than the Excluded Assets and assets constituting Collateral under the
Security Agreement that become subject to the Lien under the Security Agreement
upon acquisition thereof), the Borrower will notify the Administrative Agent
thereof in accordance with the terms of the Collateral Documents, and, if
requested by the Administrative Agent, the Borrower will cause such assets to be
subjected to a Lien securing the Secured Obligations and will take, and cause
the other Loan Parties to take, such actions as shall be necessary or





--------------------------------------------------------------------------------



Exhibit 10.26


reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Borrower.
(e)    Notwithstanding anything to the contrary herein or in any other Loan
Document, no Loan Party shall have any obligation to (i) perfect any security
interest or lien in any intellectual property included in the Collateral in any
jurisdiction other than in the United States or (ii) to obtain any landlord
waivers, estoppels or collateral access letters.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full
(other than Obligations expressly stated to survive such payment and
termination) and all Letters of Credit have expired or terminated, in each case,
without any pending draw (or shall have been cash collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Administrative Agent),
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
of the Disclosure Letter and any Permitted Refinancing Indebtedness in respect
thereof;
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to the
limitations set forth in Section 6.04(d);
(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
(e)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction, repair, replacement, lease or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
Permitted Refinancing Indebtedness in respect thereof; provided that (i) such
Indebtedness is incurred prior to or within one hundred eighty (180) days after
such acquisition or the completion of such construction, repair, replacement,
lease or improvement and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed $10,000,000 at any time
outstanding;
(f)    Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;
(g)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof (and any Permitted Refinancing Indebtedness in respect of this clause
(g)), so long as (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with





--------------------------------------------------------------------------------



Exhibit 10.26


such Person becoming a Subsidiary and (ii) at the time of such Person becoming a
Subsidiary (and, assuming for purposes of this clause (g) that such Indebtedness
of such Person was originally incurred at such time, at the time of the
incurrence of such Indebtedness) and immediately after giving effect (including
pro forma effect) thereto, (A) in respect of any such Indebtedness of such
Subsidiary that is not a Loan Party, the aggregate outstanding principal amount
of all such Indebtedness of all Subsidiaries that are not Loan Parties in
reliance on this clause (g), when taken together with Indebtedness incurred in
reliance on Section 6.01(q), does not exceed 10% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter for which
financial statements are available (or, prior to such financial statements being
available, the last day of the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)) and (B) in respect of any such
Indebtedness of such Subsidiary that is a Loan Party, the Senior Secured Net
Leverage Ratio is less than or equal to 2.50 to 1.00 (excluding the proceeds of
any such Indebtedness for purposes of netting cash and Permitted Investments in
the foregoing calculation of the Senior Secured Net Leverage Ratio);
(h)    Indebtedness in respect of Banking Services;
(i)    Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by the Borrower or any of its Subsidiaries
in the ordinary course of business, including guarantees or obligations with
respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations;
(j)    Indebtedness any purchase price adjustment, royalty, earnout, Milestone
Payment or contingent payment of a similar nature incurred in connection with a
Permitted Acquisition to the extent the amount thereof is no longer contingent
and is fully determinable;
(k)    Indebtedness arising from agreements providing for indemnification for
obligations not constituting Indebtedness, or from guaranties, surety bonds or
performance bonds securing the performance of the Borrower or any of its
Subsidiaries pursuant to such agreements, in connection with Permitted
Acquisitions, other Investments or acquisitions permitted hereunder or
dispositions permitted by Section 6.03;
(l)    Indebtedness representing installment insurance premiums owing in the
ordinary course of business;
(m)    unsecured Indebtedness arising out of judgments not constituting an Event
of Default under clause (k) of Article VII;
(n)    Indebtedness of the Borrower or any Subsidiary in respect of Swap
Agreements permitted by Section 6.05;
(o)    Permitted Debt (and any Permitted Refinancing Indebtedness in respect of
this clause (p)) so long as at the time of and immediately after giving effect
(including pro forma effect) to the incurrence of such Permitted Debt and the
use of proceeds thereof (i) the Total Net Leverage Ratio is less than or equal
to 3.50 to 1.00 (excluding the proceeds of any such Indebtedness for purposes of
netting cash and Permitted Investments in the foregoing calculation of the Total
Net Leverage Ratio) and (ii) no Default or Event of Default shall have occurred
and be continuing or shall result therefrom;
(p)    Indebtedness in the form of an intercompany note issued in connection
with a Permitted Acquisition involving a tender offer followed by a short form
merger (i.e. a statutory short form merger that requires no further approvals to
consummate); provided that (i) such short form merger is





--------------------------------------------------------------------------------



Exhibit 10.26


consummated within five (5) Business Days of the incurrence of such Indebtedness
and (ii) not later than three (3) Business Days after consummation of the
related short form merger, such Indebtedness (x) is extinguished or retired or
(y) otherwise becomes a permitted Investment;
(q)    Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in respect of local lines of credit, letters of credit, bank
guarantees and similar extensions of credit, in an aggregate principal amount
not to exceed, when taken together with Indebtedness incurred in reliance on the
basket under Section 6.01(g)(ii)(A), does not exceed 10% of Consolidated Total
Assets (determined as of the last day of the most recent fiscal quarter for
which financial statements are available (or, prior to such financial statements
being available, the last day of the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)); and
(r)    unsecured Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding.
SECTION 6.02.    Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 of the Disclosure
Letter and any modifications, renewals and extensions thereof and any Lien
granted as a replacement or substitute therefor; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
other than improvements thereon or proceeds from the disposition of such
property or asset and (ii) such Lien shall secure only those obligations which
it secures on the date hereof any Permitted Refinancing Indebtedness in respect
thereof (other than as permitted by Section 6.01);
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary and any replacements, modifications, renewals
and extensions thereof; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than, in the case of
any such merger or consolidation, the assets of any Subsidiary without
significant assets that was formed solely for the purpose of effecting such
acquisition) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any Permitted Refinancing Indebtedness in
respect thereof;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii)  the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Borrower or any Subsidiary; provided
further that in the event Indebtedness under Section 6.01(e) is owed to any
Person with respect to financing under a single credit facility of more than one
purchase of any fixed or capital assets, such Liens may secure all such purchase
money obligations and may apply to





--------------------------------------------------------------------------------



Exhibit 10.26


all such fixed or capital assets financed by such Person under such credit
facility; Liens with respect to property or assets of the Borrower or any
Subsidiary securing Permitted Debt; provided that (i) such Liens secure only
Permitted Debt permitted by clause (e) of Section 6.01 and (ii) such Permitted
Debt shall be secured only by a Lien on the Collateral and on a pari passu or
subordinated basis with the Obligations and shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent;
(f)    dispositions of assets not prohibited by Section 6.03 and in connection
therewith, customary rights and restrictions contained in agreements relating to
such dispositions pending the completion thereof, or in the case of a license,
during the term thereof and (ii) any option or other agreement to dispose any
asset not prohibited by Section 6.03;
(g)    Liens on earnest money deposits of cash or cash equivalents made, or
escrow or similar arrangements entered into, in connection with any Permitted
Acquisition or other Investment permitted pursuant to Section 6.04;
(h)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with Borrower or any Subsidiary in the ordinary course of
business;
(i)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business;
(j)    Liens on the assets of Foreign Subsidiaries that secure only Indebtedness
or other obligations of such Foreign Subsidiaries permitted hereunder;
(k)    Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by Section 6.01(l);
(l)    Liens on securities that are the subject of repurchase agreements
permitted hereunder;
(m)    Liens (i) consisting of deposits or advances made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Permitted Acquisition or Investment permitted under
Section 6.04 or (ii) consisting of an option or agreement to dispose of any
property permitted to be sold pursuant to Section 6.03;
(n)    Liens on any assets held by a trustee (i) under any indenture or other
debt instrument where the proceeds thereof of the securities issued thereunder
are held in escrow pursuant to customary escrow arrangements pending the release
thereof, and (ii) under any indenture pursuant to customary discharge,
redemption or defeasance provisions; and
(o)    Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
and other obligations subject to such Liens does not at any time immediately
after giving effect to the incurrence of such obligations exceed $5,000,000.
SECTION 6.03.    Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease, Exclusively License or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets (including
pursuant to a Sale and Leaseback





--------------------------------------------------------------------------------



Exhibit 10.26


Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, the following shall be permitted:
(i)    any Person may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving corporation;
(ii)    any Person (other than the Borrower) may merge into a Loan Party in a
transaction in which the surviving entity is such Loan Party (provided that any
such merger involving the Borrower must result in the Borrower as the surviving
entity) and any Person that is not a Loan Party may merge into any other
Subsidiary that is not a Loan Party;
(iii)    the Borrower may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party, any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to a Loan Party and any Subsidiary that is not a Loan
Party may sell, transfer, lease or otherwise dispose of its assets to any other
Subsidiary that is not a Loan Party;
(iv)    the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business, (C) enter into
non-exclusive licenses of technology in the ordinary course of business, (D)
enter into leases, subleases and non-Exclusive Licenses or sublicenses of
property to other Persons in the ordinary course of business not materially
interfering with the business of Borrower and the Subsidiaries taken as a whole,
(E) make any other sales, transfers, leases or dispositions of assets, or any
grants of Exclusive Licenses, the book value of which, together with the book
value of all other assets of the Borrower and its Subsidiaries previously
transferred, leased, sold or disposed of (but excluding any such assets that
have been Exclusively Licensed) in reliance upon this clause (E) during any
fiscal year of the Borrower, does not exceed an amount equal to 7.5% of
Consolidated Total Assets during any fiscal year of the Borrower (determined as
of the last day of the most recent fiscal year for which financial statements
have been delivered pursuant to Section 5.01(a) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a), the most recent financial statements referred to in Section
3.04(a)(i)); provided that all sales, transfers, leases and other dispositions
permitted under this clause (E) shall be made for fair value and for at least
75% cash consideration; provided further that for the purposes of this clause
(E), the following consideration shall be deemed to be cash consideration (1)
any Permitted Investments, (2) any consideration arising from the assumption of
liabilities other than Indebtedness and (3) any contingent or deferred
consideration payable in cash or cash equivalents; provided further that any
Exclusive License shall (1) be accretive to Consolidated EBITDA in the
Borrower’s reasonable determination and (2) upon consummation of any Material
Exclusive License Agreement, be subject to the same terms and conditions under
this Agreement in respect of any other Material Exclusive License Agreement; and
(F) assign, cancel, abandon or otherwise dispose of immaterial intellectual
property that is, in the reasonable judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole;
(v)    the Borrower and its Subsidiaries may sell, transfer or otherwise dispose
of non-core assets acquired in a Permitted Acquisition; provided that such sales
shall be consummated within two years of the consummation of such Permitted
Acquisition; provided, further that (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower) and (ii) no
less than 75%





--------------------------------------------------------------------------------



Exhibit 10.26


of such consideration shall be paid in cash; provided that for purposes of this
clause (ii), the following consideration shall be deemed to be cash
consideration: (A) and Permitted Investments, (B) any consideration arising from
the assumption of liabilities other than Indebtedness and (C) any contingent or
deferred consideration payable in cash or cash equivalents);
(vi)    the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);
(vii)    Liens permitted by Section 6.02 (other than by reference to this
Section 6.03 or any clause hereof);
(viii)    Investments permitted by Section 6.04 (other than by reference to this
Section 6.03 or any clause hereof);
(ix)    dispositions of property as a result of a casualty event involving such
property or any disposition of real property to a Governmental Authority as a
result of a condemnation of such real property;
(x)    dispositions of investments in joint ventures, to the extent required by,
or made pursuant to customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding arrangements
entered into in connection with an Investment permitted hereunder;
(xi)    disposition of cash and Permitted Investments in the ordinary course of
business as consideration for goods and services or other transactions permitted
under or not prohibited by this Agreement;
(xii)    settlement or termination of Swap Agreements;
(xiii)    any disposition of property in respect of which the fair market value
of such property and the consideration payable to the Borrower or any of its
Subsidiaries is equal to or less than $1,000,000;
(xiv)    the surrender, waiver or settlement of contractual rights in the
ordinary course of business, or the surrender, waiver or settlement of claims
and litigation claims (whether or not in the ordinary course of business);
(xv)    dispositions of Equity Interests in any Subsidiary acquired in
connection with any a Permitted Acquisition prior to the time of such Subsidiary
becoming a wholly-owned Subsidiary, in each case pursuant to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or the exercise of warrants, options or other securities convertible into
or exchangeable for the Equity Interests of such Subsidiary, so long as such
rights, plans, warrants, options or other securities were not entered into or
issued in connection with or in contemplation of such person becoming a
Subsidiary; and
(xvi)    any Subsidiary that is not a Loan Party may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders;





--------------------------------------------------------------------------------



Exhibit 10.26


provided that any such merger or consolidation involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related or ancillary thereto or similar or
complementary thereto or reasonable extensions thereof.
(c)    The Borrower will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Effective Date; except to
conform the fiscal year end of its Subsidiaries to the year end of the Borrower.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly-owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any Person or any assets of any other Person constituting a
business unit, division, product line (including rights in respect of any drug
or pharmaceutical product pursuant to a Drug Acquisition or otherwise) or line
of business of such Person, or (iii) acquire an Exclusive License of rights to a
drug or other product line of any Person (each of the foregoing transactions
described in the foregoing clauses (i) through (iii), an “Investment”), except:
(a)    Permitted Investments;
(b)    (i) Permitted Acquisitions and (ii) any Investments made substantially
concurrently with the consummation of a Permitted Acquisition in any Subsidiary
solely for the purpose of transferring the consideration needed to finance such
Permitted Acquisition to such Subsidiary;
(c)    Investments by the Borrower and its Subsidiaries existing on the date
hereof in the capital stock of its Subsidiaries and any modification,
replacement, reinvestment, renewal or extension thereof to the extent not
involving any additional net Investment;
(d)    Investments, loans or advances or capital contributions made by the
Borrower in or to any Subsidiary and made by any Subsidiary in or to the
Borrower or any other Subsidiary (provided that not more than the greater of (i)
$10,000,000 and (ii) 10% of Consolidated Total Assets (determined as of the last
day of the most recent fiscal quarter for which financial statements are
available (or, prior to any such financial statements being available, the last
day of the last fiscal quarter included in the financial statements referred to
in Section 3.04(a)) in Investments, loans or advances or capital contributions
may be made and remain outstanding, at any time, by Loan Parties to Subsidiaries
which are not Loan Parties);
(e)    Guarantees constituting Indebtedness permitted by Section 6.01;
(f)    any other Investment, loan or advance (other than Acquisitions unless
meeting the requirements set forth in the definition of Permitted Acquisition)
so long as the aggregate outstanding amount of all such Investments, loans and
advances under this clause (h) does not exceed the greater of (i) $10,000,000
and (ii) 10% of Consolidated Total Assets (determined as of the last day of the
most recent fiscal quarter for





--------------------------------------------------------------------------------



Exhibit 10.26


which financial statements are available (or, prior to any such financial
statements being available, the last day of the last fiscal quarter included in
the financial statements referred to in Section 3.04(a));
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(h)    Investments made as a result of the receipt of non-cash consideration
from a disposition of any asset in compliance with Section 6.03;
(i)    payroll, travel and similar advances to directors, officers and employees
of the Borrower or any Subsidiary that are made in the ordinary course of
business in an aggregate amount not to exceed $5,000,000 in any fiscal year;
(j)    extensions of trade credit in the ordinary course of business;
(k)    Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided that such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary and any modification,
replacement, renewal or extension thereof;
(l)    any customary upfront, milestone, marketing or other funding payment in
the ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future in connection with
commercialization and/or collaboration agreements;
(m)    Exclusive Licenses from a Subsidiary that is not a Loan Party to a Loan
Party of rights to a drug or other pharmaceutical products, diagnostics,
delivery technologies, medical devices or biotechnology businesses; provided
that such drug or other pharmaceutical products, diagnostics, delivery
technologies, medical devices or biotechnology businesses was acquired by such
Subsidiary pursuant to a transaction permitted by this Agreement;
(n)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers; and
(o)    any other Investment (other than Acquisitions) so long as the aggregate
amount of all such Investments made in reliance on this clause (o) does not
exceed $25,000,000 during the term of this Agreement.
For purposes of covenant compliance with this Section 6.04 (other than for
acquisitions), the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment or accrued and unpaid interest or dividends thereon, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment. For purposes of clause (f) of this Section 6.04, the
aggregate consideration payable for any such Investment permitted thereunder
shall be the cash amount paid on or prior to the consummation of such Investment
and shall not include any purchase price adjustment, milestone payment, royalty,
earnout, contingent payment or any other deferred payment of a similar nature
that may be payable in connection therewith.
SECTION 6.05.    Swap Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity





--------------------------------------------------------------------------------



Exhibit 10.26


Interests of the Borrower or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.
SECTION 6.06.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly-owned Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.07, (d) customary fees paid and indemnifications provided to directors
of the Borrower and its Subsidiaries, (e) compensation and indemnification of,
and other employment agreements and arrangements, employee benefit plans, and
stock incentive plans with, directors, officers and employees of the Borrower or
any Subsidiary entered in the ordinary course of business, (f) Investments
permitted by Section 6.04, (g) leases or subleases of property in the ordinary
course of business not materially interfering with the business of the Borrower
and the Subsidiaries taken as a whole, (h) transactions between or among the
Borrower and/or any wholly-owned Subsidiary and any entity that becomes a
wholly-owned Subsidiary as a result of such transaction, (i) the payment of
fees, expenses and indemnities and other payments pursuant to, and the
transactions pursuant to, the agreements in effect on the Effective Date, as
listed on Schedule 6.06 attached to the Disclosure Letter, and (j) the granting
of registration and other customary rights in connection with the issuance of
Equity Interests by the Borrower not otherwise prohibited by the Loan Documents.
SECTION 6.07.    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests, make any other Restricted
Payments, payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, (d) so long as, at the time any
such Restricted Payment is made and immediately after giving effect (including
pro forma effect) thereto (and to the incurrence of any Indebtedness in
connection therewith) (i) no Default or Event of Default shall have occurred and
is continuing, (ii) the Total Net Leverage Ratio is not greater than 2.50 to
1.00 and (iii) the Borrower is in compliance with the Senior Secured Leverage
Ratio and the Fixed Charge Coverage Ratio, the Borrower and its Subsidiaries may
make other Restricted Payments, (e) so long as no Default or Event of Default
has occurred and is continuing or would arise after giving effect (including pro
forma effect) thereto the Borrower and any Subsidiaries may repurchase Equity
Interests from any current or former officer, director, employee or consultant
to comply with Tax withholding obligations relating to Taxes payable by such
Person upon the grant or award of such Equity Interests (or upon vesting
thereof), (f) so long as no Default or Event of Default has occurred and is
continuing or would arise after giving effect (including pro forma effect)
thereto, the Borrower and any Subsidiaries may purchase Equity Interests from
present or former officers, directors or employees of the Borrower or any
Subsidiary upon the death, disability, retirement or termination of employment
or service of such officer, director or employee, in an aggregate amount not
exceeding $5,000,000 in any fiscal year of the Borrower and (g) so long as no
Default or Event of Default has occurred and is continuing or would arise after
giving effect (including pro forma effect) thereto, the Borrower and any
Subsidiaries may make other Restricted Payments in an aggregate amount not
exceeding $15,000,000 in any fiscal year of the Borrower.





--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 6.08.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary (or the
Equity Interests thereof) that is to be sold and such sale is permitted
hereunder, (iii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases, subleases, licenses, sublicenses and
other contracts restricting the assignment thereof, (v) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 of the Disclosure Letter and any amendments or modifications
thereof that do not materially expand the scope of any such restriction or
condition taken as a whole, (vi) the foregoing shall not apply to restrictions
imposed by any amendment or refinancings that are otherwise permitted by the
Loan Documents or the contracts, instruments or obligations referred to in
clauses (i) or (v) of this Section 6.08, provided that such amendments or
refinancings do not materially expand the scope of any such restriction or
condition, (vii) the foregoing shall not apply to any restriction arising under
or in connection with any agreement or instrument governing Equity Interests of
any joint venture that is formed or acquired after the Effective Date in
accordance with this Agreement, (viii) the foregoing shall not apply to
customary restrictions and conditions contained in any agreement relating to the
disposition of any property permitted by Section 6.03 pending the consummation
of such disposition, (ix) the foregoing shall not apply to customary provisions
restricting the transfer or encumbrance of the specific property subject to a
Lien permitted by Section 6.02, (x) the foregoing shall not apply to
restrictions or conditions set forth in any agreement governing Indebtedness
permitted by Section 6.01 (including any refinancings thereof); provided that
such restrictions and conditions are customary for such Indebtedness and are no
more restrictive, taken as a whole, than the comparable restrictions and
conditions set forth in this Agreement as determined in the good faith judgment
of the Board of Directors of the Borrower and (xi) the foregoing shall not apply
to restrictions on cash or other deposits (including escrowed funds) or net
worth imposed under contracts entered into in the ordinary course of business so
long as the Borrower has determined in good faith that such restrictions or net
worth provisions would not reasonably be expected to impair the ability of the
Borrower and the other Subsidiaries to meet their obligations under the Loan
Documents.
SECTION 6.09.    Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness (other than intercompany Indebtedness and other than
in connection with a refinancing of such Subordinated Indebtedness with
Permitted Refinancing Indebtedness), if not prohibited by the terms of such
Subordinated Indebtedness; provided that any such prepayment, defeasance,
purchase, redemption, retirement or acquisition may be made, so long as at the
time any such prepayment, defeasance, purchase, redemption, retirement or
acquisition is made and immediately after giving effect (including pro forma
effect) thereto (and to the incurrence of any Indebtedness in connection
therewith) (i) no Default or Event of Default shall have occurred and is
continuing, (ii) the Total Net Leverage Ratio is not greater than 2.50 to 1.00
and (iii) the Borrower is in compliance with the Senior Secured Leverage Ratio
and the Fixed Charge Coverage Ratio. Furthermore, the Borrower will not, and
will not permit any Subsidiary to, amend the Subordinated Indebtedness Documents
or any document, agreement or instrument evidencing any





--------------------------------------------------------------------------------



Exhibit 10.26


Indebtedness incurred pursuant to the Subordinated Indebtedness Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued to the extent such amendment could reasonably
be expected to be adverse in any material respect to the Lenders (it being
understood and agreed that any increase or decrease in the interest rates or
extension of the maturity dates for repayment under any Indebtedness among the
Borrower and its Subsidiaries (or any intercreditor agreement in connection
therewith) shall not be deemed to be adverse in any material respect to the
Lenders so long as such increase, decrease or extension is not prohibited by the
terms of such Subordinated Indebtedness (or any intercreditor agreement in
connection therewith) without the consent of the Administrative Agent).
SECTION 6.10.    Sale and Leaseback Transactions. The Borrower will not, nor
will it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the Net Cash
Proceeds received in connection therewith does not exceed $10,000,000 in the
aggregate during any fiscal year of the Borrower, determined on a consolidated
basis for the Borrower and its Subsidiaries.
SECTION 6.11.    Financial Covenants.
(a)    Maximum Senior Secured Net Leverage Ratio. The Borrower will not permit
the Senior Secured Net Leverage Ratio, determined as of the end of each of its
fiscal quarters ending on and after December 31, 2016, to be greater than 2.50
to 1.00.
(b)    Maximum Total Net Leverage Ratio. The Borrower will not permit the Total
Net Leverage Ratio, determined as of the end of each of its fiscal quarters
ending on and after December 31, 2016, to be greater than 3.50 to 1.00.
(c)    Minimum Fixed Charge Coverage Ratio. The Borrower will not permit the
ratio (the “Fixed Charge Coverage Ratio”), determined as of the end of each of
its fiscal quarters ending on and after December 31, 2016, of (i) Consolidated
EBITDA, minus taxes paid in cash during such period, minus Consolidated Capital
Expenditures paid during such period, excluding any amount funded with proceeds
from the issuance of Funded Long-Term Indebtedness (other than Revolving Loans
or intercompany loans), minus dividends paid in cash during such period to
(ii) Consolidated Fixed Charges, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than 1.10 to 1.00.
Notwithstanding the foregoing, the Borrower shall be permitted (such permission,
the “Acquisition Holiday”) in no event on more than two (2) occasions during the
term of this Agreement to allow, in connection with a Permitted Acquisition in
each case, if (x) the aggregate Acquisition Consideration exceeds $50,000,000
and (y) Borrower provides notice in writing to the Administrative Agent of its
election to effect the increases described in clauses (i) and (ii) below at or
prior to consummation of such Acquisition and a transaction description of such
Acquisition (regarding the name of the Person or summary description of the
assets being acquired and the approximate purchase price):
(i)    the maximum Senior Secured Net Leverage Ratio under Section 6.11(a) may
be increased (i) to 3.00 to 1.00 for a period of two consecutive fiscal
commencing with the fiscal quarter in which such Permitted Acquisition occurs
(such fiscal quarters, the “Specified Quarters”) and (ii) to 2.75 to 1.00 for
the two consecutive quarters immediately following the Specified Quarters, so
long as the Borrower is in compliance on a pro forma basis with the maximum
Senior Secured Net Leverage Ratio of 3.00 to 1.00 on the closing date of such
Acquisition immediately after giving effect (including pro forma effect) to such
Acquisition; provided that at the end of such period of





--------------------------------------------------------------------------------



Exhibit 10.26


four consecutive fiscal quarters described above, the maximum Senior Secured Net
Leverage Ratio permitted under Section 6.11(a) shall revert to 2.50 to 1.00; and
(ii)    the maximum Total Net Leverage Ratio under Section 6.11(b) may be
increased (i) to 4.00 to 1.00 for the Specified Quarters and (ii) to 3.75 to
1.00 for the two consecutive quarters immediately following the Specified
Quarters, so long as the Borrower is in compliance on a pro forma basis with the
maximum Total Net Leverage Ratio of 4.00 to 1.00 on the closing date of such
Acquisition immediately after giving effect (including pro forma effect) to such
Acquisition; provided that at the end of such period of four consecutive fiscal
quarters described above, the maximum Total Net Leverage Ratio permitted under
Section 6.11(b) shall revert to 3.50 to 1.00.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (or, if
qualified by materiality or “Material Adverse Effect”, in any respect) when made
or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X;
(e)    the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable cure or grace period provided in the applicable
agreement or instrument under which such Indebtedness was created;





--------------------------------------------------------------------------------



Exhibit 10.26


(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable cure or grace period provided in the applicable
agreement or instrument under which such Indebtedness was created the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
sixty (60) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment; provided that any such amount shall be calculated after deducting from
the sum so payable any amount of such judgment or order that is covered by a
valid and binding policy of insurance issued by an unaffiliated insurer in favor
of the Borrower or such Subsidiary (but only if the applicable insurer shall
have been advised of such judgment and of the intent of the Borrower or such
Subsidiary to make a claim in respect of any amount payable by it in connection
therewith and such insurer shall not have disputed coverage);
(l)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    [Reserved];





--------------------------------------------------------------------------------



Exhibit 10.26


(o)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any other Loan Party shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms;
(p)    any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document, or to the extent that any loss of perfection or priority results
solely as a result of the gross negligence or willful misconduct of the
Administrative Agent as determined by a final nonappealable judgment of a court
of competent jurisdiction; or
(q)    a Material Exclusive License Agreement Default shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (iii) require cash collateral
for the LC Exposure in accordance with Section 2.06(j) hereof; and in case of
any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding and cash collateral for the LC Exposure, together with
accrued interest thereon and all fees and other Secured Obligations accrued
hereunder and under the other Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Issuing Bank), and neither the Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.





--------------------------------------------------------------------------------



Exhibit 10.26


It is understood and agreed that the use of the term “agent” as used herein or
in any other Loan Documents (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative





--------------------------------------------------------------------------------



Exhibit 10.26


Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a syndication
agent, documentation agent or similar title shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as syndication agent,
documentation agent or similar title, as applicable, as it makes with respect to
the Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to





--------------------------------------------------------------------------------



Exhibit 10.26


enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to (a) release or, as applicable, subordinate any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder and (b) subject to any more specific
terms and conditions set forth in the Security Agreement, enter into
non-disturbance or similar agreements in connection with the licensing of
intellectual property permitted pursuant to the terms of this Agreement. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Borrower to the Administrative Agent (or such shorter period as
is acceptable to the Administrative Agent), the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for the benefit of the Secured Parties herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent.
In addition, at the request of the Borrower, the Administrative Agent shall (and
hereby is irrevocably authorized by the Lenders to) subordinate any Lien on the
Collateral or enter into non-disturbance or similar agreements in each case to
the extent provided in Section 9.15. In case of the pendency of any proceeding
with respect to any Loan Party under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan or any
LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:





--------------------------------------------------------------------------------



Exhibit 10.26


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and
(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other applicable jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations





--------------------------------------------------------------------------------



Exhibit 10.26


assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Eagle Pharmaceuticals, Inc., 50 Tice
Boulevard, Suite 315, Woodcliff Lake, NJ 07677, Attention of: John W. LaRocca,
Executive Vice President and General Counsel, (Telephone No. (201) 326-5337;
Email: jlarocca@eagleus.com);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 S
Dearborn St, Floor L2, Mail Code: IL1-1145 Chicago IL 60603, Attention of:
Bianca Hernandez (Telephone No. (312) 732-4734; Email:
jpm.agency.cri@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A. 270 Park
Avenue, 43rd Floor, New York, NY 10017, Attention of Joon Hur (Telephone No.
(212) 622-8726; Email: joon.hur@jpmorgan.com);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., to JPMorgan
Chase Bank, N.A., 10 S Dearborn St, Floor L2, Mail Code: IL1-1145, Chicago IL
60603, Attention of: Bianca Hernandez (Telephone No. (312) 732-4734; Email:
chicago.lc.agency.activity.team@jpmchase.com); and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the





--------------------------------------------------------------------------------



Exhibit 10.26


Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event





--------------------------------------------------------------------------------



Exhibit 10.26


be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(a)    Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment and subject to clauses (c) and (f) below, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that (x) any amendment or modification of the financial covenants in this
Agreement (or defined terms used in the financial covenants in this Agreement)
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (ii) and (y) only the consent of the Required Lenders shall be
necessary to reduce or waive any obligation of the Borrower to pay interest or
fees at the applicable default rate set forth in Section 2.13(c)),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Facility Agreement, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),
(vi) (x) release the Borrower from its obligations under Article X or (y)
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, in each case, without the written
consent of each Lender, or (vii) except as provided in clause (d) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be (it
being understood that any change to Section 2.21 shall require the consent of
the Administrative Agent and the Issuing Bank); provided further, that no such
agreement shall amend or modify the provisions of Section 2.07 or any letter of
credit application and any bilateral agreement between the Borrower and the
Issuing Bank regarding the respective rights and obligations between the
Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
Issuing Bank, respectively. Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.
(b)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans





--------------------------------------------------------------------------------



Exhibit 10.26


pursuant to an Incremental Facility Agreement) to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans, Incremental
Term Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
(c)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon Payment in
Full, (ii) constituting property being sold or disposed of if the Borrower
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
In addition, each of the Lenders, on behalf of itself and any of its Affiliates
that are Secured Parties, irrevocably authorizes the Administrative Agent, at
its option and in its discretion, (i) to subordinate any Lien on any assets
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(e) or (ii)
in the event that the Borrower shall have advised the Administrative Agent that,
notwithstanding the use by the Borrower of commercially reasonable efforts to
obtain the consent of such holder (but without the requirement to pay any sums
to obtain such consent) to permit the Administrative Agent to retain its liens
(on a subordinated basis as contemplated by clause (i) above), the holder of
such other Indebtedness requires, as a condition to the extension of such
credit, that the Liens on such assets granted to or held by the Administrative
Agent under any Loan Document be released, to release the Administrative Agent’s
Liens on such assets.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by the Borrower hereunder to and including the
date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.





--------------------------------------------------------------------------------



Exhibit 10.26


(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which shall be limited, in the case of
legal fees and expenses, to the reasonable and documented fees, disbursements
and other charges of a single firm as primary counsel, along with such
specialist counsel as may reasonably be required by the Administrative Agent,
and a single firm of local counsel in each applicable jurisdiction, for the
Administrative Agent), in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender (which shall be limited, in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of a single firm as primary counsel, along with such specialist counsel
as may reasonably be required by the Administrative Agent, and a single firm of
local counsel in each applicable jurisdiction, for the Administrative Agent, and
not more than a single firm of outside counsel, and a single firm of local
counsel in each applicable jurisdiction, for all of the other Lenders and, in
the event of an actual or reasonably perceived conflict of interest (as
reasonably determined by the Administrative Agent or applicable Lender), one
additional firm of counsel for each group of similarly affected persons) in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses (subject to the foregoing
limitations with respect to legal fees and expenses) incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(a)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable and documented out-of-pocket expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of (x) a single firm as
primary counsel, along with such specialist counsel as may reasonably be
required by the Administrative Agent, and a single firm of local counsel in each
applicable jurisdiction for the Administrative Agent and its Related Parties,
and (y) not more than a single firm of outside counsel, and a single firm of
local counsel in each applicable jurisdiction, for all of the other Indemnitees
and, in the event of an actual or reasonably perceived conflict of interest (as
reasonably determined by the applicable Indemnitee), one additional firm of
counsel to each group of similarly affected Indemnitees), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation,





--------------------------------------------------------------------------------



Exhibit 10.26


investigation or proceeding is brought by the Borrower or any other Loan Party
or its or their respective equity holders, Affiliates, creditors or any other
third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the gross negligence or willful misconduct of such Indemnitee
or any of its Controlled Related Parties, (ii) a breach in bad faith by such
Indemnitee of its material obligations under the applicable Loan Documents
pursuant to a claim initiated by any Loan Party or (iii) any dispute solely
among Indemnitees (not arising as a result of any act or omission by the
Borrower or any of its Subsidiaries or Affiliates) other than claims against any
Credit Party in its capacity as, or in fulfilling its role as, the
Administrative Agent, the Issuing Bank, a lead arranger, bookrunner, agent or
any similar role under or in connection with this Agreement. As used in this
Section 9.03, a “Controlled Related Party” of an Indemnitee means (1) any
Controlled Affiliate of such Indemnitee, (2) the respective directors, officers,
or employees of such Indemnitee or any of its Controlled Affiliates and (3) the
respective agents or representatives of such Indemnitee or any of its Controlled
Affiliates, in the case of this clause (3), acting on behalf of or at the
instructions of such Indemnitee or such Controlled Affiliate; provided that each
reference to a Controlled Affiliate, director, officer or employee in this
sentence pertains to a Controlled Affiliate, director, officer or employee
involved in the structuring, arrangement, negotiation or syndication of the
credit facility evidenced by this Agreement. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or to the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.
(c)    To the extent permitted by applicable law, (i) the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) other than actual or direct damages that are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties, and (ii) neither the Borrower nor any Indemnitee
shall be liable on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(d)    Except for amounts due and payable on the Effective Date, all amounts due
under this Section shall be payable not later than thirty (30) days after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such





--------------------------------------------------------------------------------



Exhibit 10.26


consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(a)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
(B)    the Administrative Agent; and
(C)    the Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent and the Borrower any tax forms required by Section 2.17(f)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
Related Parties or their respective securities) will be





--------------------------------------------------------------------------------



Exhibit 10.26


made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the





--------------------------------------------------------------------------------



Exhibit 10.26


Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(b)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18, 2.19 and 9.02(e) as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) and 9.02(e) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall





--------------------------------------------------------------------------------



Exhibit 10.26


release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.





--------------------------------------------------------------------------------



Exhibit 10.26


SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS





--------------------------------------------------------------------------------



Exhibit 10.26


AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR





--------------------------------------------------------------------------------



Exhibit 10.26


IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.
SECTION 9.14.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
SECTION 9.15.    Releases of Liens and Subsidiary Guarantors.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty and any other Loan Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary.
(c)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, or in the
case of Banking Services Obligations or Swap Obligations, cash collateralized on
terms reasonably acceptable to the provider thereof, and the Commitments and all
Letters of Credit issued under the Credit Agreement shall have terminated or
expired or, in the case of all Letters of Credit, are fully collateralized on
terms reasonably acceptable to the Administrative Agent (the satisfaction of all
such conditions, “Payment in Full”), the security interests in the Collateral
created by the Collateral Documents shall be automatically released and the
Subsidiary Guaranty and any other Collateral Documents and all obligations
(other than those expressly stated to survive





--------------------------------------------------------------------------------



Exhibit 10.26


such termination) of each Loan Party thereunder shall automatically terminate,
all without delivery of any instrument or performance of any act by any Person.
(d)    Upon (i) any disposition (other than any lease or license) by any Loan
Party (other than to any Loan Party) of any Collateral in a transaction
permitted under this Agreement if the Borrower certifies to the Administrative
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry) or (ii) the effectiveness of any written
consent to the release of the security interest created under any Collateral
Document in any Collateral pursuant to Section 9.02, the security interests in
such Collateral created by the Collateral Documents shall be automatically
released.
(e)    In addition, the Administrative Agent shall, at the reasonable request of
the Borrower, (A) subordinate any Lien on any Collateral to the holder of any
Liens on such Collateral permitted under clauses (c) of the definition of
“Permitted Encumbrances” and clauses (d) and (e) of Section 6.02 if the Borrower
certifies to the Administrative Agent that such Lien is permitted under terms of
this Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and (B) subject to any more specific
terms and conditions set forth in the Security Agreement, enter into
non-disturbance or similar agreements, in each case, in connection with the
licensing of intellectual property permitted pursuant to the terms of this
Agreement if the Borrower certifies to the Administrative Agent that the license
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry).
(f)    In connection with any termination, release or subordination, or in
connection with any Indebtedness incurred in connection with any licensing or
sub-licensing transactions permitted pursuant to Sections 6.02 and 6.03, or in
connection with the entry into non-disturbance or similar agreement, in each
case, pursuant to this Section 9.15, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination, release or
subordination, or reasonably required in order to reflect such non-disturbance
or similar agreement, in accordance with Section 9.02.
SECTION 9.16.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and





--------------------------------------------------------------------------------



Exhibit 10.26


understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 9.18.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE X    

Borrower Guarantee
In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries. The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.





--------------------------------------------------------------------------------



Exhibit 10.26


The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(b) any extension or renewal of any of the Specified Ancillary Obligations; (c)
any rescission, waiver, amendment or modification of, or release from, any of
the terms or provisions of this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Specified Ancillary Obligations; (e) the failure of any applicable Lender (or
any of its Affiliates) to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Specified Ancillary Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Specified Ancillary Obligations; (g) the
enforceability or validity of the Specified Ancillary Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Specified Ancillary
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Subsidiary or any other guarantor of any of the
Specified Ancillary Obligations, for any reason related to this Agreement, any
other Loan Document, any Banking Services Agreement, any Swap Agreement, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Subsidiary or any other guarantor of
the Specified Ancillary Obligations, of any of the Specified Ancillary
Obligations or otherwise affecting any term of any of the Specified Ancillary
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Borrower to subrogation.
The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, the Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.
The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Specified Ancillary Obligations, any impossibility in the performance of any of
the Specified Ancillary Obligations or otherwise.
The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).
In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become





--------------------------------------------------------------------------------



Exhibit 10.26


due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Borrower hereby promises to and will, upon receipt of written
demand by any applicable Lender (or any of its Affiliates), forthwith pay, or
cause to be paid, to such applicable Lender (or any of its Affiliates) in cash
an amount equal to the unpaid principal amount of such Specified Ancillary
Obligations then due, together with accrued and unpaid interest thereon. The
Borrower further agrees that if payment in respect of any Specified Ancillary
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York or Chicago and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Specified Ancillary Obligation in such currency or
at such place of payment shall be impossible or, in the reasonable judgment of
any applicable Lender (or any of its Affiliates), disadvantageous to such
applicable Lender (or any of its Affiliates) in any material respect, then, at
the election of such applicable Lender, the Borrower shall make payment of such
Specified Ancillary Obligation in Dollars and/or in New York or Chicago and, as
a separate and independent obligation, shall indemnify such applicable Lender
(and any of its Affiliates) against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.
Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).
Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.
The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[Signature Pages Follow]









--------------------------------------------------------------------------------




Exhibit 10.26


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
EAGLE PHARMACEUTICALS, INC.,
as the Borrower


By            
    Name:
    Title:







--------------------------------------------------------------------------------




Exhibit 10.26


JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Issuing Bank and as
Administrative Agent


By            
    Name:
    Title:











--------------------------------------------------------------------------------




Exhibit 10.26


SCHEDULE 2.01
COMMITMENTS
LENDER
COMMITMENT
 
 
JPMORGAN CHASE BANK, N.A.


$50,000,000


 
 
AGGREGATE COMMITMENT


$50,000,000
















--------------------------------------------------------------------------------




Exhibit 10.26


EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
   
 
 
 
2.
Assignee:
   
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
3.
Borrower(s):
Eagle Pharmaceuticals, Inc.
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of January 26, 2017 among Eagle Pharmaceuticals,
Inc., the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent
 
 
 
6.
Assigned Interest:
 






--------------------------------------------------------------------------------



Exhibit 10.26




Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR

[NAME OF ASSIGNOR]

By:            
    Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:            
    Title:
Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent [and Issuing Bank]

By:        
    Title:

[Consented to:]

EAGLE PHARMACEUTICALS, INC.

By:        
    Title:







--------------------------------------------------------------------------------




Exhibit 10.26


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.





--------------------------------------------------------------------------------




Exhibit 10.26


EXHIBIT B
[Reserved]











--------------------------------------------------------------------------------




Exhibit 10.26


EXHIBIT C
[RESERVED]











--------------------------------------------------------------------------------




Exhibit 10.26


EXHIBIT D
[RESERVED]





EXHIBIT E
LIST OF CLOSING DOCUMENTS
EAGLE PHARMACEUTICALS, INC.
CREDIT FACILITY
January 26, 2017
LIST OF CLOSING DOCUMENTS
A.    LOAN DOCUMENTS
1.
Credit Agreement (the “Credit Agreement”) by and among Eagle Pharmaceuticals,
Inc., a Delaware corporation (the “Borrower”), the institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $50,000,000.

SCHEDULES
Schedule 2.01
–
Commitments
 
 
 





EXHIBITS
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
[Reserved]
Exhibit C
–
[Reserved]
Exhibit D
–
[Reserved]
Exhibit E
–
List of Closing Documents
Exhibit F-1
–
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit F-2
–
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit F-3
–
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4
–
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit G-1
–
Form of Borrowing Request
Exhibit G-2
–
Form of Interest Election Request



2.    Disclosure Letter.


Schedule 3.01
–
Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.06
–
Affiliate Transactions



3.
Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

4.
Pledge and Security Agreement executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

Exhibit A
–
Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations
Exhibit B
–
Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Patents, Copyrights and Trademarks Protected under Federal Law
Exhibit C
–
Reserved
Exhibit D
–
List of Instruments, Pledged Securities and other Investment Property
Exhibit E
–
UCC Financing Statement Filing Locations
Exhibit F
–
Commercial Tort Claims
Exhibit G
–
Grantors
Exhibit H
–
Deposit Accounts; Securities Accounts
Exhibit I
–
Amendment



5.
Confirmatory Grant of Security Interest in United States Patents made by certain
of the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties.

Schedule A
–
Registered Patents; Patent Applications; Other Patents



6.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

Schedule A
–
Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks



7.
Not later than thirty (30) days following the Effective Date (or such later date
as agreed by the Administrative Agent in its sole discretion), certificates of
Insurance listing the Administrative Agent as (x) lender loss payee for the
property casualty insurance policies of the Borrower and the Subsidiary
Guarantors, together with separate lender loss payable endorsements and
(y) additional insured with respect to the liability insurance of the Borrower
and the Subsidiary Guarantors, together with separate additional insured
endorsements.

B.    UCC DOCUMENTS
8.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

9.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

C.    CORPORATE DOCUMENTS
10.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

11.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

D.    OPINIONS
12.
Opinion of Cooley LLP, counsel for the Loan Parties.

E.    CLOSING CERTIFICATES AND MISCELLANEOUS
13.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) that all of the representations
and warranties contained in Article III of the Credit Agreement are true and
correct and (ii) that no Default or Event of Default has occurred and is then
continuing.

14.
A Certificate of the chief financial officer of the Borrower in form and
substance satisfactory to the Administrative Agent supporting the conclusions
that, after giving effect to the Transactions, the Borrower and its
Subsidiaries, taken as a whole, are Solvent and will be Solvent subsequent to
incurring the indebtedness in connection with the Transactions.






EXHIBIT F-1

FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of January 26, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: __________, 20[__]




EXHIBIT F-2

FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of January 26, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
Date: ________ __, 20[__]




EXHIBIT F-3

FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of January 26, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
 
Date: ________ __, 20[__]




EXHIBIT F-4

FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of January 26, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[__]






EXHIBIT G-1
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
[_____]
[_____]
Attention: [__________]
Facsimile: [__________]
With a copy to:
[__________]
[__________]
Attention: [__________]
Facsimile: [__________]
Re: Eagle Pharmaceuticals, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of January 26, 2017
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:
1.
Aggregate principal amount of Borrowing: __________

2.
Date of Borrowing (which shall be a Business Day): __________

3.
Type of Borrowing (ABR or Eurodollar): __________

4.
Interest Period and the last day thereof (if a Eurodollar Borrowing): __________

5.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed: __________

[Signature Page Follows]



The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and] 4.02 of the Credit Agreement are satisfied as
of the date hereof.
Very truly yours,
EAGLE PHARMACEUTICALS, INC.,
as the Borrower
By:            
Name:
Title:



EXHIBIT G-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
[_____]
[_____]
Attention: [__________]
Facsimile: [__________]


Re: Eagle Pharmaceuticals, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of January 26, 2017
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion][continuation] requested hereby:
1.
List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurodollar): __________

5.
Interest Period and the last day thereof (if a Eurodollar Borrowing): __________

[Signature Page Follows]







--------------------------------------------------------------------------------




Exhibit 10.26


Very truly yours,
EAGLE PHARMACEUTICALS, INC.,
as Borrower
By:            
Name:
Title:



